[hamiltonloanex109001.jpg]
EXECUTION VERSION AMENDED AND RESTATED LOAN AGREEMENT dated as of December 17,
2015, Amended and restated as of June 27, 2016 among HAMILTON FINANCE LLC the
Financing Providers party hereto the Collateral Administrator, Collateral Agent
and Securities Intermediary party hereto JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent Exhibit 10.9



--------------------------------------------------------------------------------



 
[hamiltonloanex109002.jpg]
TABLE OF CONTENTS Page -i- ARTICLE I  THE PORTFOLIO INVESTMENTS
............................................................ 23  Section 1.01. 
Purchases of Portfolio Investments
.......................................................... 23  Section 1.02. 
Procedures for Purchases, Substitutions and Related Financings ............ 23 
Section 1.03.  Conditions to Purchases or Substitutions
................................................. 24  Section 1.04.  Sales of
Portfolio Investments
................................................................. 25  Section
1.05.  Review of Portfolio Investments
............................................................. 27  Section 1.06. 
Substitutions
.............................................................................................
28  Section 1.07.  Repurchase Limits
...................................................................................
28  Section 1.08.  Deposits and Contributions by
Parent...................................................... 28  Section 1.09. 
Valuation of Permitted Non-USD Currency Assets ................................
29  ARTICLE II  THE
FINANCINGS.......................................................................................
29  Section 2.01.  Financing Commitments
.......................................................................... 29 
Section 2.02.  First Advance; Additional Advances
....................................................... 29  Section 2.03. 
Financings; Use of Proceeds
.................................................................... 29  Section
2.04.  Other Conditions to Financings
............................................................... 31  ARTICLE III 
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS ............... 32  Section 3.01. 
The
Advances...........................................................................................
32  Section 3.02.  General
.....................................................................................................
35  Section 3.03.  Taxes
........................................................................................................
35  Section 3.04.  Mitigation Obligations
.............................................................................
39  ARTICLE IV  COLLECTIONS AND PAYMENTS
............................................................ 40  Section 4.01. 
Interest Proceeds
......................................................................................
40  Section 4.02.  Principal Proceeds
....................................................................................
40  Section 4.03.  Principal and Interest Payments; Prepayments; Commitment Fee;
Upfront Fee
..............................................................................................
41  Section 4.04.  Payments Generally
.................................................................................
43  Section 4.05.  CE Cure Account
.....................................................................................
43  Section 4.06.  Optional Redemption
...............................................................................
44 



--------------------------------------------------------------------------------



 
[hamiltonloanex109003.jpg]
TABLE OF CONTENTS (continued) Page -ii- ARTICLE V  [RESERVED]
................................................................................................
44  ARTICLE VI  REPRESENTATIONS, WARRANTIES AND COVENANTS ...................
44  Section 6.01.  Representations and Warranties
............................................................... 44  Section
6.02.  Representations Regarding the Portfolio Investments
............................. 48  Section 6.03.  Covenants of the Company
...................................................................... 48 
Section 6.04.  Amendments, Etc
.....................................................................................
56  ARTICLE VII  EVENTS OF DEFAULT
...............................................................................
56  ARTICLE VIII  ACCOUNTS; COLLATERAL SECURITY
................................................. 58  Section 8.01.  The
Accounts; Agreement as to Control
.................................................. 58  Section 8.02.  Collateral
Security; Pledge; Delivery
...................................................... 61  Section 8.03. 
Accountings
.............................................................................................
64  Section 8.04.  Additional Reports
...................................................................................
65  ARTICLE IX  THE AGENTS
...............................................................................................
65  Section 9.01.  Appointment of Administrative Agent, Collateral Agent,
Collateral Administrator and Securities Intermediary
.............................................. 65  Section 9.02.  Additional
Provisions Relating to the Collateral Agent and the Collateral Administrator
.......................................................................... 69 
ARTICLE X  MISCELLANEOUS
......................................................................................
72  Section 10.01.  Non-Petition
.............................................................................................
72  Section 10.02.  Notices
.....................................................................................................
73  Section 10.03.  No Waiver
................................................................................................
73  Section 10.04.  Expenses; Indemnity; Damage Waiver
.................................................... 73  Section 10.05. 
Amendments
............................................................................................
75  Section 10.06.  Confidentiality
.........................................................................................
75  Section 10.07.  Non-Recourse
..........................................................................................
76  Section 10.08.  Successors; Assignments
......................................................................... 76 
Section 10.09.  Governing Law; Submission to Jurisdiction; Etc
.................................... 78  Section 10.10.  Right of
Setoff..........................................................................................
79  Section 10.11.  Interest Rate Limitation
........................................................................... 79 



--------------------------------------------------------------------------------



 
[hamiltonloanex109004.jpg]
TABLE OF CONTENTS (continued) Page -iii- Section 10.12.  USA PATRIOT Act
.................................................................................
79  Section 10.13.  Counterparts
.............................................................................................
79  Section 10.14.  Headings
..................................................................................................
80 



--------------------------------------------------------------------------------



 
[hamiltonloanex109005.jpg]
-iv- Schedules Schedule 1 Transaction Schedule Schedule 2 Contents of Approval
Requests Schedule 3 Eligibility Criteria Schedule 4 Concentration Limitations
Schedule 5 Form of Position Report Exhibit Exhibit A Form of Request for Advance
Exhibit B Moody's Industry Classification Groups



--------------------------------------------------------------------------------



 
[hamiltonloanex109006.jpg]
-1- AMENDED AND RESTATED LOAN AGREEMENT dated as of December 17, 2015, as
amended and restated as of June 27, 2016 (this "Agreement") among Hamilton
Finance LLC, a Delaware limited liability company, as borrower (the "Company");
the Financing Providers party hereto; U.S. Bank National Association ("U.S.
Bank"), in its capacities as collateral agent (in such capacity, the "Collateral
Agent"), collateral administrator (in such capacity, the "Collateral
Administrator") and securities intermediary (in such capacity, the "Securities
Intermediary"); and JPMorgan Chase Bank, National Association, as administrative
agent for the Financing Providers hereunder (in such capacity, the
"Administrative Agent"). The Company, a newly formed special purpose vehicle
wholly owned and managed by Carey Credit Income Fund, which in turn is advised
by Carey Credit Advisors, LLC and sub- advised by Guggenheim Partners Investment
Management, LLC, wishes to accumulate certain loans and other debt securities
(the "Portfolio Investments"), all on and subject to the terms and conditions
set forth herein. On and subject to the terms and conditions set forth herein,
JPMorgan Chase Bank, National Association ("JPMCB") has agreed to make advances
to the Company ("Advances") hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the "Transaction Schedule"). JPMCB,
together with its respective successors and permitted assigns, are referred to
herein as the "Financing Providers", and the types of financings to be made
available by them hereunder are referred to herein as the "Financings". For the
avoidance of doubt, the terms of this Agreement relating to types of Financings
not indicated on the Transaction Schedule as being available hereunder shall not
bind the parties hereto, and shall be of no force and effect. Furthermore, on or
about the date hereof, the Company intends to acquire certain Portfolio
Investments pursuant to a Sale and Contribution Agreement (the "Sale
Agreement"), dated on or about the date hereof, between the Company and Carey
Credit Income Fund (the "Parent"). Accordingly, the parties hereto agree as
follows: Defined Terms Except as otherwise provided in this Agreement, whenever
used herein, the following words and phrases, unless the context otherwise
requires, shall have the following meanings "Account Bank" means Elavon
Financial Services Limited, UK Branch, in its capacity as account bank under the
Custody and Account Bank Agreement. "Accounts" has the meaning ascribed to it in
Section 8.01(a). "Administrative Agent" has the meaning ascribed to it in the
preamble. "Advances" has the meaning ascribed to it in the preamble.



--------------------------------------------------------------------------------



 
[hamiltonloanex109007.jpg]
-2- "Adverse Claim" means any claim of ownership or any Lien, title retention,
trust or other charge or encumbrance, or other type of preferential arrangement
having the effect or purpose of creating a Lien, other than Permitted Liens.
"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company's knowledge, threatened against or affecting the Company or its property
that could reasonably be expected to result in a Material Adverse Effect.
"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such Person (whether
by virtue of ownership, contractual rights or otherwise). For the purposes of
this definition, "control" shall mean the possession, directly or indirectly
(including through affiliated entities), of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
"controlling" and "controlled" shall have meanings correlative thereto. "Agent"
has the meaning ascribed to it in Section 9.01. "Agent Business Day" means any
day on which commercial banks and foreign exchange markets settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located. "Agreement" has the meaning ascribed to it in the
preamble. "Amendment" has the meaning ascribed to it in Section 6.04. "Annual
Cap" has the meaning ascribed to it in Section 9.02(e). "Anti-Corruption Laws"
means all laws, rules, and regulations of any jurisdiction applicable to the
Company from time to time concerning or relating to bribery or corruption.
"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction. "Applicable Margin" means 2.65%. "Approval
Request" has the meaning ascribed to it in Section 1.02(a). "Approved" means,
with respect to an Approval Request relating to any Portfolio Investment for
which the Administrative Agent has received all requested follow-up information,
within ten (10) Business Days succeeding the latest date on which it received
such Approval



--------------------------------------------------------------------------------



 
[hamiltonloanex109008.jpg]
-3- Request or follow-up information it has requested, the Administrative Agent
has notified the Investment Manager and the Company that the Administrative
Agent is approving the purchase of such Portfolio Investment. For the avoidance
of doubt, an Approval Request shall not be deemed "not Approved" until such ten
(10) Business Day period has elapsed. "Base Rate" shall mean, for any day, a
rate per annum equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 0.5%. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
"Business Day" means any day on which commercial banks are open in New York
City; provided that (i) with respect to any provisions herein relating to the
setting of LIBOR or the payment or conversion of amounts denominated in GBP,
"Business Day" shall be deemed to exclude any day on which banks are required or
authorized to be closed in London, England and (ii) with respect to any
provisions herein relating to the conversion of amounts denominated in Euros,
Business Day shall be deemed to exclude any day on which banks are required or
authorized to be closed in London, England or which is not a TARGET2 Settlement
Day. "Calculation Period" means the period from the date on which the First
Advance is made hereunder to but excluding March 17, 2016, and each successive
quarterly period ending on June 17, September 17, December 17 and March 17 of
each year during the term of this Agreement (or, (i) if such date is not a
Business Day, then the prior Business Day, and (ii) in the case of the last
Calculation Period, if the last Calculation Period does not end on a Calculation
Period Start Date, the period from and including the preceding Calculation
Period Start Date to but excluding the Maturity Date). "Calculation Period Start
Date" means a quarterly anniversary of the date of the First Advance hereunder.
"Cash Flow Report" has the meaning ascribed to it in Section 8.03(a). "CE Cure
Account" has the meaning ascribed to it in Section 8.01(a). "Change in Law"
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority. "Change of Control" means an event or series of events by which the
Parent or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company; provided, however, that a merger of the Parent
with another business development



--------------------------------------------------------------------------------



 
[hamiltonloanex109009.jpg]
-4- company sponsored by W.P. Carey Inc. or other fundamental change transaction
the result of which effectively combines the ownership and/or assets of the
Parent and a business development company sponsored by W.P. Carey Inc., or
merges or consolidates their respective collateral advisors or sub-advisors
shall not constitute a Change of Control. "Charges" has the meaning ascribed to
it in Section 10.11. "Code" means the United States Internal Revenue Code of
1986, as amended. "Collateral" has the meaning ascribed to it in Section 8.02.
"Collateral Administration Agreement" means the collateral administration
agreement, dated on or about the date hereof, among the Company, the
Administrative Agent, the Investment Manager and the Collateral Administrator.
"Collateral Administrator" has the meaning ascribed to it in the preamble.
"Collateral Agent" has the meaning ascribed to it in the preamble. "Collateral
Trustee" means the Collateral Agent, in its capacity as collateral trustee under
the Security Deed. "Company" has the meaning ascribed to it in the preamble.
"Company LLC Agreement" means the amended and restated limited liability company
agreement of Hamilton Finance LLC, dated December 17, 2015. "Compliance
Condition" means, on any date of determination, a condition that is satisfied if
the Administrative Agent determines that the principal amount of then
outstanding Advances (assuming that Advances have been made for any outstanding
Purchase Commitments which have traded but not settled) minus the amounts then
on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds and Excess Interest Proceeds, is less than or
equal to 60% of the Net Asset Value. "Concentration Limitations" has the meaning
ascribed to it in Schedule 4. "Coverage Event" means (A) the occurrence of both
of the following events: (i) the Administrative Agent shall have determined and
notified the Investment Manager in writing (with a copy to the Collateral Agent)
as of any date that the Net Asset Value does not equal or exceed the product of
(a) the Market Value Trigger specified on the Transaction Schedule and (b)(x)
the principal amount of the outstanding Advances (assuming that Advances have
been made for any outstanding Purchase Commitments which have traded but not
settled) minus (y) the amounts then on deposit in the Accounts (including cash
and Eligible Investments) representing Principal Proceeds and Excess Interest
Proceeds; provided that, solely for the purposes of calculating the Net Asset
Value under this clause (A)(i), the Market Value for any Portfolio Asset shall
not be greater than the par amount thereof; and (ii) a Coverage Event Cure
Failure or (B) if in connection with any Coverage Event Cure, a Portfolio
Investment sold, contributed or deemed to have been contributed to the Company
shall fail to settle within (1)



--------------------------------------------------------------------------------



 
[hamiltonloanex109010.jpg]
-5- fifteen (15) Business Days from the related Trade Date thereof with respect
to Portfolio Investments consisting of Loans and (2) three (3) Business Days
from the related Trade Date thereof with respect to Portfolio Investments other
than Loans or, in each case, in such longer period as may be agreed to by the
Administrative Agent in its sole discretion; provided that, the failure of such
sale, contribution or deemed contribution to settle within the applicable time
frame shall not constitute a “Coverage Event” if the condition set forth in
clause (A)(i) of this definition is otherwise satisfied at the end of such time
frame. "Coverage Event Cure" means, on any date of determination, (i) the
contribution by Parent of cash to the Company (which shall be deposited in the
CE Cure Account) or, with the consent of the Administrative Agent (in accordance
with the Sale Agreement), additional Portfolio Investments to the Company and
the pledge and Delivery thereof by the Company to the Collateral Agent pursuant
to the terms hereof, (ii) the prepayment by the Company of an aggregate
principal amount of Advances (together with accrued and unpaid interest thereon)
or (iii) any combination of the foregoing clauses (i) and (ii), in each case
during the Coverage Event Cure Period and in an amount such that the Net Asset
Value exceeds the product of (a) the Market Value Trigger specified on the
Transaction Schedule and (b)(x) the principal amount of the outstanding Advances
(assuming that Advances have been made for any outstanding Purchase Commitments
which have traded but not settled) minus (y) the amounts then on deposit in the
Accounts (including cash and Eligible Investments) representing Principal
Proceeds and Excess Interest Proceeds; provided that, any Portfolio Investment
contributed or deemed to be contributed to the Company in connection with the
foregoing must meet all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent); and provided further, that solely for
the purposes of the calculation set forth above, when determining the Net Asset
Value, the Market Value for any Portfolio Asset shall not be greater than the
par amount thereof. In connection with any Coverage Event Cure, a Portfolio
Investment shall be deemed to have been sold or contributed to the Company, as
applicable, if there has been a valid, binding and enforceable contract for the
assignment of such Portfolio Investment and, in the reasonable judgment of the
Investment Manager, such assignment will settle within (1) fifteen (15) Business
Days from the related Trade Date thereof with respect to Portfolio Investments
consisting of loans and (2) three (3) Business Days from the related Trade Date
thereof with respect to Portfolio Investments other than Loans. For the purposes
of any request for consent of the Administrative Agent pursuant to clause (i) in
the immediately preceding sentence, if the Company notifies the Administrative
Agent on the day on which the events set forth in clause (A)(i) of the
definition of "Coverage Event" has occurred of the Parent's intention to
contribute one or more Portfolio Investments to the Company to cure such event
and requests the related consent thereto, the Administrative Agent shall respond
to such request no later than two (2) Business Day after such notice is
received. "Coverage Event Cure Failure" means the failure by the Company to
effect a Coverage Event Cure as set forth in the definition of such term.
"Coverage Event Cure Period" means the period commencing on the Business Day on
which the Administrative Agent notifies the Investment Manager (which such
notice shall be given by the Administrative Agent prior to 2:00 p.m., New York
City time, on any Business Day, and if not given by such time, such notice shall
be deemed to have been given on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the



--------------------------------------------------------------------------------



 
[hamiltonloanex109011.jpg]
-6- definition of the term Coverage Event and ending at (x) the close of
business in New York two (2) Business Days thereafter or (y) such later date and
time as may be agreed to by the Administrative Agent in its sole discretion.
"Credit Risk Parties" has the meaning ascribed to it in Article VII. "Current
Pay Obligation" means any Portfolio Investment that would otherwise be treated
as a Defaulted Obligation but as to which no payments are due and payable that
are unpaid and with respect to which the Investment Manager has certified to the
Administrative Agent (with a copy to the Collateral Administrator and the
Collateral Agent) in writing that it believes, in its reasonable business
judgment, that (a) the issuer or obligor of such Portfolio Investment will
continue to make scheduled payments of interest thereon and will pay the
principal thereof by maturity or as otherwise contractually due, or (b) if the
issuer or obligor is subject to a bankruptcy proceeding, it has been the subject
of an order of a bankruptcy court that permits it to make the scheduled payments
on such Portfolio Investment and all interest and principal payments due
thereunder have been paid in cash when due. "Custodian" means Elavon Financial
Services Limited, UK Branch, in its capacity as custodian under the Custody and
Account Bank Agreement. "Custody and Account Bank Agreement" means the Custody
and Account Bank Agreement, dated the date hereof, among the Company, the
Account Bank, the Custodian and the Collateral Trustee. "Default" has the
meaning ascribed to it in Section 1.03. "Defaulted Obligation" means any
Portfolio Investment that is subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with such obligation is in default with respect to the payment of
principal or interest for which the lenders for such pari passu Indebtedness
have elected to accelerate such Indebtedness, which such default would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
five (5) days); provided that a Portfolio Investment shall not constitute a
Defaulted Obligation if it is a Current Pay Obligation. "Delayed Funding Term
Loan" means any Portfolio Investment that (a) requires the holder thereof to
make one or more future advances to the obligor under the Underlying Instruments
relating thereto, (b) specifies a maximum amount that can be borrowed on one or
more fixed borrowing dates, and (c) does not permit the re-borrowing of any
amount previously repaid by the obligor thereunder; but any such loan will be a
Delayed Funding Term Loan only to the extent of undrawn commitments and only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or reduced to zero. "Deliver" (and its
correlative forms) means the taking of the following steps:



--------------------------------------------------------------------------------



 
[hamiltonloanex109012.jpg]
-7- (1) in the case of Portfolio Investments and Eligible Investments
denominated in U.S. dollars and amounts deposited into the CE Cure Account, by
instructing the Securities Intermediary (x) to indicate by book entry that a
financial asset comprised thereof has been credited to the USD Custodial Account
and (y) to comply with entitlement orders originated by the Collateral Agent
with respect to each such security entitlement without further consent by the
Company; (2) in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent; provided the
Company shall not be required to notify the obligor unless an Event of Default
has occurred and is continuing or a Coverage Event shall have occurred; (3)
except as otherwise provided in clauses (6) and (7) below, in the case of
Possessory Collateral that do not constitute a financial asset forming the basis
of a security entitlement delivered to the Collateral Agent pursuant to clause
(1) above, by causing (x) the Collateral Agent to obtain possession of such
Possessory Collateral in the State of Wisconsin, or (y) a person other than the
Company and a securities intermediary (A)(I) to obtain possession of such
Possessory Collateral in the State of Wisconsin, and (II) to then authenticate a
record acknowledging that it holds possession of such Possessory Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such Possessory Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such
Possessory Collateral in the State of Wisconsin; (4) in the case of any account
which constitutes a "deposit account" under Article 9 of the UCC, by instructing
the Securities Intermediary to continuously identify in its books and records
the security interest of the Collateral Agent in such account and, except as may
be expressly provided herein to the contrary, establishing dominion and control
over such account in favor of the Collateral Agent; (5) with respect to the
security interest granted pursuant to Section 8.02, by filing or causing the
filing of a financing statement with respect to such Collateral with the
Delaware Secretary of State; and (6) in the case of all Euro Investments,
Eligible Investments denominated in Euro, GBP Investments and Eligible
Investments denominated in GBP, by entering into the Custody and Account Bank
Agreement and the Security Deed and, in the case of securities and other
tangible assets, to credit such assets to the Euro Custodial Account, the Euro
Interest Collection Account, the Euro Principal Collection Account, the GBP
Custodial Account, the GBP Interest Collection Account or the GBP Principal
Collection Account, as applicable. "Designated Email Notification Address" means
CCIFundadmin@wpcarey.com, provided that, so long as no Event of Default shall
have occurred and be continuing, Parent may, upon at least five (5) Business
Day's written notice to the applicable Agent, designate any other email address
with respect to Parent as the Designated Email Notification Address. "Designated
Independent Broker-Dealer" means J.P. Morgan Securities LLC; provided that, so
long as no Coverage Event shall have occurred and no Event of Default shall have



--------------------------------------------------------------------------------



 
[hamiltonloanex109013.jpg]
-8- occurred and be continuing, Parent may, upon at least five (5) Business
Day's written notice to the applicable Agent, designate another Independent
Broker-Dealer as the Designated Independent Broker-Dealer; provided further
that, with respect to the proposed sale of a Portfolio Investment, no other
Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent. "Effective Date"
has the meaning ascribed to it in Section 2.04. "Eligibility Criteria" means the
eligibility criteria set forth in Schedule 3. "Eligible Assignee" means (i) an
Affiliate of the related assignor, (ii) a bank, (iii) an insurance company or
(iv) any Person, other than (a) any Person primarily engaged in the business of
private investment management as a business development company, mezzanine fund,
private debt fund, hedge fund or private equity fund, which is in direct or
indirect competition with the Company, the Investment Manager or the sub-advisor
of the Investment Manager, or any Affiliate thereof that is an investment
advisor, (b) any Person controlled by, or controlling, or under common control
with, or which is a sponsor of, a Person referred to in clause (a) above, or (c)
any Person for which a Person referred to in clause (a) above serves as an
investment advisor with discretionary investment authority; provided that
conditions (a), (b) and (c) shall not apply (i) on any day when an Event of
Default has occurred and is continuing or (ii) on any day that is after a Market
Value Event has occurred. "Eligible Investments" means any (a) cash or (b) U.S.
dollar denominated (or, with respect to Accounts other than the USD Accounts,
denominated in the applicable Permitted Non- USD Currency) investment that, at
the time it, or evidence of it, is Delivered to the Collateral Agent (directly
or through an intermediary or bailee), is one or more of the following
obligations or securities: (i) direct Registered debt obligations of, and
Registered debt obligations the timely payment of principal and interest on
which is fully and expressly guaranteed by, the United States of America or any
agency or instrumentality of the United States of America (or, with respect to
Accounts other than the USD Accounts, the central government of the applicable
Eligible Jurisdiction or any agency or instrumentality of such Eligible
Jurisdiction) the obligations of which are expressly backed by the full faith
and credit of the United States of America (or, with respect to Accounts other
than the USD Accounts, the central government of the applicable Eligible
Jurisdiction) that satisfies the Eligible Investment Required Ratings at the
time of such investment or contractual commitment providing for such investment;
provided, notwithstanding the foregoing, the following securities shall not be
Eligible Investments: (i) General Services Administration participation
certificates; (ii) U.S. Maritime Administration guaranteed Title XI financing;
(iii) Financing Corp. debt obligations; (iv) Farmers Home Administration
Certificates of Beneficial Ownership; and (v) Washington Metropolitan Area
Transit Authority guaranteed transit bonds; (ii) demand and time deposits in,
certificates of deposit of, trust accounts with, bankers' acceptances issued by,
or federal funds sold by any depository institution



--------------------------------------------------------------------------------



 
[hamiltonloanex109014.jpg]
-9- or trust company (including, in each case, U.S. Bank or an Affiliate
thereof) incorporated under the laws of the United States of America (or, with
respect to Accounts other than the USD Accounts, the laws of the applicable
Eligible Jurisdiction) or any state of the United States of America and subject
to supervision and examination by federal and/or state banking authorities (or,
if applicable, banking authorities of the relevant Eligible Jurisdiction), so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings; (iii) unleveraged repurchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States of America (or, with respect to Accounts other than the USD Accounts, an
agency or instrumentality of the applicable Eligible Jurisdiction), in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii) above or entered into with an entity (acting
as principal) with, or whose parent company has, the Eligible Investment
Required Ratings; (iv) Registered debt securities bearing interest or sold at a
discount with maturities up to 365 days (but in any event such securities will
mature by the next succeeding Interest Payment Date) issued by any entity formed
under the laws of the United States of America or any State thereof (or, with
respect to Accounts other than the USD Accounts, the laws of the applicable
Eligible Jurisdiction) that have a S&P Rating of "AA" at the time of such
investment or contractual commitment providing for such investment; (v)
commercial paper or other short-term debt obligations with the Eligible
Investment Required Ratings and that either bear interest or are sold at a
discount from the face amount thereof; provided that this clause (v) will not
include extendible commercial paper or asset backed commercial paper; and (vi)
money market funds which have, at the time of such reinvestment, a credit rating
of "AAAm" by S&P; provided that Eligible Investments shall not include (a) any
interest-only security, any security purchased at a price in excess of 100% of
the par value thereof or any security whose repayment is subject to substantial
non-credit related risk as determined in the sole judgment of the Investment
Manager, or (b) any security whose rating assigned by Standard & Poor's includes
the subscript "f", "p", "q", "pi", "r", "sf" or "t". Eligible Investments may
include those investments with respect to which U.S. Bank or an Affiliate of
U.S. Bank is an obligor or provides services.



--------------------------------------------------------------------------------



 
[hamiltonloanex109015.jpg]
-10- "Eligible Investment Required Ratings" means a long-term senior unsecured
debt rating of at least "A" and a short-term credit rating of at least "A-1" by
S&P (or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least "A+" by S&P). "Eligible Jurisdictions" means
Belgium, Canada, France, Germany, Ireland, Sweden, The Netherlands, the United
Kingdom and the United States. "ERISA" means the United States Employee
Retirement Income Security Act of 1974, as amended. "ERISA Affiliate" means any
trade or business (whether or not incorporated) under common control with the
Company within the meaning of Section 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412,
430 or 431 of the Code). "ERISA Event" means that (1) the Company's underlying
assets constitute "plan assets" within the meaning of the Plan Asset Rules or
(2) the Company or any ERISA Affiliate sponsors, maintains, contributes to, is
required to contribute to or has any liability with respect to any Plan. "Euro
Account" has the meaning ascribed to it in Section 8.01(a). "Euro Custodial
Account" has the meaning ascribed to it in Section 8.01(a). "Euro Interest
Collection Account" has the meaning ascribed to it in Section 8.01(a). "Euro
Investments" means Portfolio Investments denominated in Euro. "Euro Principal
Collection Account" has the meaning ascribed to it in Section 8.01(a). "Events
of Default" has the meaning ascribed to it in Article VII. "Excess Concentration
Amount" means, as of any date of determination, the sum, without duplication, of
the Market Value of each Portfolio Investment, if any, that is in excess of any
Concentration Limitations. If multiple Portfolio Investments are in excess of
the Concentration Limitations, then from those Portfolio Investments, the
Company may select the Portfolio Investments to be counted above, provided that,
absent a selection by the Company, Portfolio Investments with the lowest Market
Values shall be counted above until the Concentration Limitations are satisfied.
"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the sum of (a) the projected amount required to be paid pursuant to Section
4.03(b) on the next Interest Payment Date plus (b) $30,000, in each case, as
determined by the Company in good faith and in a commercially reasonable manner
and verified by in the case of clause (1) the Collateral Agent and otherwise by
the Administrative Agent. "Excluded Taxes" means any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient, (a) Taxes



--------------------------------------------------------------------------------



 
[hamiltonloanex109016.jpg]
-11- imposed on or measured by net income (however denominated), franchise Taxes
and branch profits Taxes, in each case, imposed as a result of such Recipient
being organized under the laws of, or having its principal office or its
applicable lending office (or relevant office for receiving payments from or on
account of the Company or making funds available to or for the benefit of the
Company) located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (b) Other Connection Taxes, (c) U.S. federal withholding
Taxes on amounts payable to or for the account of such Recipient that are or
would be required to be withheld pursuant to a law in effect on the date on
which (i) such Recipient acquires an interest in the Financing Commitment or
Advance or becomes a party hereunder or (ii) such Recipient changes its office
for receiving payments by or on account of the Company or making funds available
to or for the benefit of the Company, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Recipient's assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, (d) Taxes attributable to such Lender's
failure to comply with Section 3.03(f), (e) any U.S. federal withholding Taxes
imposed under FATCA and (f) U.S. backup withholding Taxes. "FATCA" means
Sections 1471 through 1474 of the Code as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, and intergovernmental agreements thereunder, similar or
related non-U.S. Law that correspond to Sections 1471 to 1474 of the Code, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and any U.S. or non-U.S. fiscal or regulatory Law,
legislation, rules, guidance, notes or practices adopted pursuant to such
intergovernmental agreement. "Federal Funds Effective Rate" means, for any day,
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. "Financing
Commitment" means, with respect to each Financing Provider and each type of
Financing available hereunder at any time, the commitment of such Financing
Provider to provide such type of Financing to the Company hereunder in an amount
up to but not exceeding the portion of the applicable financing limit set forth
on the Transaction Schedule that is held by such Financing Provider at such time
reduced by any Advances prepaid in connection with a Coverage Event. "Financing
Providers" has the meaning ascribed to it in the preamble. "Financings" has the
meaning ascribed to it in the preamble.



--------------------------------------------------------------------------------



 
[hamiltonloanex109017.jpg]
-12- "First Advance" has the meaning ascribed to it in Section 2.02(a). "First
Lien Loan" means a Portfolio Investment (i) that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the obligor thereof
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings (other than pursuant to a Permitted Working Capital Lien
and customary waterfall provisions contained in the applicable loan agreement),
(ii) that is secured by a pledge of collateral, which security interest is (a)
validly perfected and first priority (subject to liens for taxes or regulatory
charges and any other liens permitted under the related underlying instruments
that are reasonable and customary for similar loans) under applicable law or
(b)(1) validly perfected and second priority in the accounts, documents,
instruments, chattel paper, letter-of-credit rights, supporting obligations,
deposit accounts, investments accounts and any other assets securing any Working
Capital Revolver under applicable law and proceeds of any of the foregoing (a
first priority lien on such assets a "Permitted Working Capital Lien") and (2)
validly perfected and first priority (subject to liens for taxes or regulatory
charges and any other liens permitted under the related underlying instruments
that are reasonable and customary for similar loans) in all other collateral
under applicable law and (iii) the Investment Manager determines in good faith
that the value of the collateral securing the loan (including based on
enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral. For the avoidance of doubt, first-out unitranche
loans and debtor-in-possession loans shall constitute First Lien Loans. "Foreign
Lender" means a Lender that is not a U.S. Person. "GAAP" means generally
accepted accounting principles in the effect from time to time in the United
States, as applied from time to time by the Company. "GBP" means British Pounds.
"GBP Account" has the meaning ascribed to it in Section 8.01(a). "GBP Custodial
Account" has the meaning ascribed to it in Section 8.01(a). "GBP Interest
Collection Account" has the meaning ascribed to it in Section 8.01(a). "GBP
Investments" means Portfolio Investments denominated in GBP. "GBP Principal
Collection Account" has the meaning ascribed to it in Section 8.01(a).
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).



--------------------------------------------------------------------------------



 
[hamiltonloanex109018.jpg]
-13- "Indebtedness" as applied to any Person, means, without duplication, (i)
all obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, deferrable securities or other
similar instruments; (iii) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the ordinary course of business; (iv) all obligations of such Person as lessee
under capital leases; (v) all non-contingent obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid under a
letter of credit, banker's acceptance or similar instrument; (vi) all debt of
others secured by a Lien on any asset of such Person, whether or not such debt
is assumed by such Person; and (vii) all debt of others guaranteed by such
Person and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person or otherwise to assure a
creditor against loss. Notwithstanding the foregoing, “Indebtedness” shall not
include a commitment arising in the ordinary course of business to purchase a
future Portfolio Investment in accordance with the terms of the Loan Documents.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes. "Indemnitee" has the meaning ascribed to it in Section
10.04(b). "Independent Bid" means a firm bid for the full amount of the relevant
Portfolio Investment from an Independent Broker-Dealer. "Independent
Broker-Dealer" means any of the following (as such list may be revised from time
to time by mutual written agreement (which may be by email) of the Company and
the Administrative Agent): Bank of America/Merrill Lynch, Bank of Montreal,
Barclays Bank plc, BNP Paribas, Citibank, N.A., Credit Suisse AG, Deutsche Bank
AG, Goldman Sachs & Co., Morgan Stanley & Co., Nomura Securities, Royal Bank of
Canada, Royal Bank of Scotland, UBS AG, Wells Fargo Securities and any Affiliate
of any of the foregoing, but in no event including the Company or any Affiliate
of the Company. "Ineligible Investment" means, from time to time, any Portfolio
Investment that fails, at such time, to satisfy the Eligibility Criteria;
provided, that, with respect to any Portfolio Investment for which the
Administrative Agent has waived one or more of the criteria set forth on
Schedule 3 pursuant to Section 1.03 in its Approval of such Portfolio
Investment, the Eligibility Criteria in respect of such Portfolio Investment
shall be deemed not to include such waived criteria at any time after such
Approval and such Portfolio Investment shall not be considered an "Ineligible
Investment" by reason of its failure to meet such waived criteria. "Information"
means all information received from the Company or the Investment Manager
relating to the Company or its business or any obligor in respect of any
Portfolio Investment. "Interest Payment Date" means March 24, June 24, September
24 and December 24 of each year during the term of this Agreement or if such
date is not a Business Day, then the succeeding Business Day commencing March
24, 2016.



--------------------------------------------------------------------------------



 
[hamiltonloanex109019.jpg]
-14- "Interest Proceeds" means all payments of interest received by the Company
in respect of the Portfolio Investments and Eligible Investments (in each case
other than accrued interest purchased by the Company using Principal Proceeds,
but including proceeds received from the sale of interest accrued after the date
on which the Company acquired the related Portfolio Investment), all other
payments on the Eligible Investments acquired with the proceeds of Portfolio
Investments (for the avoidance of doubt, such other payments shall not include
principal payments (including, without limitation, prepayments, repayments or
sale proceeds) with respect to Eligible Investments acquired with Principal
Proceeds) and all payments of fees and other similar amounts received by the
Company or deposited into any of the Accounts (including, but not limited to,
commitment fees, facility fees, late payment fees, prepayment premiums,
amendment fees and waiver fees, but excluding syndication or other up-front fees
and administrative agency or similar fees); provided, however, that for the
avoidance of doubt, Interest Proceeds shall not include amounts or Eligible
Investments in the CE Cure Account or any proceeds therefrom. "Investment" means
(a) the purchase of any debt or equity security of any other Person, or (b) the
making of any loan or advance to any other Person, or (c) becoming obligated
with respect to Indebtedness of any other Person. "Investment Management
Agreement" means the Investment Management Agreement, dated on the date hereof,
between the Company and the Investment Manager relating to the management of the
Portfolio Investments, as amended, restated, supplemented or otherwise modified
from time to time. "Investment Manager" means Carey Credit Income Fund, a
Delaware statutory trust. "IRS" means the United States Internal Revenue
Service. "JPMCB" has the meaning ascribed to it in the preamble. "Lender" means
a Financing Provider with a Financing Commitment to make Advances hereunder.
"Letter of Credit" means a facility whereby (i) a fronting bank issues or will
issue a letter of credit for or on behalf of a borrower, (ii) if the letter of
credit is drawn upon, and the borrower does not reimburse the letter of credit
agent bank, the lender/participant is obligated to fund its portion of the
facility, and (iii) the letter of credit agent bank passes on (in whole or in
part) the fees and any other amounts it receives for providing the letter of
credit to the lender. "LIBO Rate" means, for each Calculation Period, the
greater of (A) 0.00% and (B)(i) the rate per annum equal to the offered rate
which appears on the page of the Reuters Screen which displays an average
Inter-continental Exchange Benchmark Administration Ltd. Interest Settlement
Rate for dollar deposits (for delivery on the first day of such Calculation
Period) with a term equivalent to the LIBOR Period, determined as of
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Calculation Period, or (ii) if the rate referenced in the
preceding clause (B)(i) does not appear on such page or service or if such page
or service shall cease to be available, the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which



--------------------------------------------------------------------------------



 
[hamiltonloanex109020.jpg]
-15- displays an average Intercontinental Exchange Benchmark Administration Ltd.
Interest Settlement Rate for dollar deposits (for delivery on the first day of
such Calculation Period) with a term equivalent to the LIBOR Period, determined
as of approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Calculation Period. The LIBO Rate shall be determined
by the Administrative Agent (and notified to the Collateral Administrator), and
such determination shall be conclusive absent manifest error. "LIBOR Period"
means three months. "Lien" means any security interest, lien, charge, pledge,
preference, equity or encumbrance of any kind, including tax liens, mechanics'
liens and any liens that attach by operation of law. "Loan" means any obligation
for the payment or repayment of borrowed money that is documented by a term loan
agreement, revolving loan agreement or other similar credit agreement.
"Loan/Assignment Agreement" has the meaning ascribed to it in Section 8.01(a).
"Loan Documents" has the meaning ascribed to it in Section 2.04(b). "Market
Value" means, on any date of determination, (i) with respect to each Portfolio
Investment held by the Company that is a First Lien Loan or a Second Lien Loan,
the aggregate outstanding amount of such Portfolio Investment multiplied by (x)
the indicative bid-side price determined by one of Markit Partners, Reuters Loan
Pricing Corporation or any other contributor-based pricing provider agreed to by
the Company and the Administrative Agent in writing (which may be by email)
(each, an "Approved Pricing Service") or (y) if the Administrative Agent
determines in its sole discretion that the indicative bid-side price to be
obtained in clause (x) above is unavailable or is not indicative of the actual
current market value, the market value of such First Lien Loan or Second Lien
Loan as determined by the Administrative Agent in good faith and in a
commercially reasonable manner; (ii) with respect to any other Portfolio
Investment held by the Company, the aggregate outstanding amount of such
Portfolio Investment multiplied by the market value (expressed as a percentage)
of such Portfolio Investment as determined by the Administrative Agent in good
faith and in a commercially reasonable manner; and (iii) with respect to any
cash held by the Company, the amount of such cash; provided, however, a
Portfolio Investment shall have a Market Value of $0 if (i) the related Approval
Request was not Approved by the Administrative Agent or (ii) it is an Ineligible
Investment. Except as otherwise herein expressly provided, the Market Value for
any Portfolio Investment shall not be greater than the par amount thereof. So
long as no Coverage Event has occurred or Event of Default has occurred and is
continuing, the Company (or the Investment Manager on its behalf) shall have the
right to initiate a dispute of the Market Value of certain Portfolio Investments
as set forth in Section 1.05 and Market Value may then be determine in
accordance with Section 1.05. "Material Adverse Effect" means a material adverse
effect on (a) the business, assets, operations or condition, financial or
otherwise, of the Company or the Investment Manager, (b) the ability of the
Company or the Investment Manager to perform its obligations under this



--------------------------------------------------------------------------------



 
[hamiltonloanex109021.jpg]
-16- Agreement or any of the other Loan Documents or (c) the rights of or
benefits available to the Administrative Agent or the Lenders under this
Agreement or any of the other Loan Documents. "Material Amendment" means any
amendment, modification or supplement to this Agreement that (i) increases the
Financing Commitment of any Lender, (ii) reduces the principal amount of any
Advance or reduces the rate of interest thereon, or reduces any fees payable
hereunder, (iii) postpones the scheduled date of payment of the principal amount
of any Advance, or any interest thereon, or any other amounts payable hereunder,
or reduces the amount of, waives or excuses any such payment, or postpones the
scheduled date of expiration of any Financing Commitment, (iv) changes any
provision in a manner that would alter the pro rata sharing of payments required
hereby, or (v) changes any of the provisions of Section 10.08 or the definition
of "Required Financing Providers" or any other provision hereof specifying the
number or percentage of Financing Providers required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder.
"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII, (3) the date following a Coverage Event on
which all Portfolio Investments have been sold and the proceeds therefrom have
been received by the Company and (4) the date specified for optional redemption
in full in the written notice delivered pursuant to Section 4.06. "Maximum Rate"
has the meaning ascribed to it in Section 10.11. "Mezzanine Loan" means a
Portfolio Investment which is unsecured, subordinated debt of a company that
represents a claim on such company's assets which is senior only to that of the
equity securities of such company. "Minimum Equity Condition" means a condition
that will be satisfied on any date on which (a) the Market Value of the
Portfolio Investments minus (y) the aggregate outstanding amount of the Advances
plus amounts then on deposit in the Accounts other than the CE Cure Account
(including cash and Eligible Investments) representing Principal Proceeds equals
at least $60,000,000. "Minimum Funding Amount" has the meaning ascribed to it in
Section 2.03(e). "Moody's Classified Industry": An industry classified by a
given Moody's Industry Classification Group code (three digit). "Moody's
Industry Classification Group": As set forth in Exhibit B hereto. "Nationally
Recognized Valuation Provider" means and of the following (as such list may be
revised from time to time by mutual written agreement (which may be by email) of
the Company and the Administrative Agent) (i) Houlihan Lokey Financial Advisors,
(ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff & Phelps
Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and (vi)
Murray Devine.



--------------------------------------------------------------------------------



 
[hamiltonloanex109022.jpg]
-17- "Net Asset Value" means the sum of the Market Value of each Portfolio
Investment (both owned and in respect of which there are outstanding Purchase
Commitments which have traded but not settled) in the Portfolio that is not (x)
an Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled within (1) fifteen (15) Business Days from the related Trade Date
thereof with respect to Portfolio Investments consisting of Loans and (2) three
(3) Business Days from the related Trade Date thereof with respect to Portfolio
Investments other than Loans minus the Excess Concentration Amount. "Net
Purchased Loan Balance" means, as of any date of determination, an amount equal
to (a) the aggregate principal balance of all Portfolio Investments acquired by
the Company prior to such date minus (b) the aggregate principal balance of all
Portfolio Investments (other than Warranty Portfolio Investments) repurchased by
the Parent or an Affiliate thereof prior to such date. "Other Connection Taxes"
means, with respect to any Recipient, Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising as a result of such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document. "Other Taxes" means all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, except any such Taxes imposed
with respect to an assignment, grant of a participation, designation of a new
office for receiving payments by or on account of a Recipient. "Parent" has the
meaning ascribed to it in the preamble. "Participant" has the meaning ascribed
to it in Section 10.08(c). "Participant Register" has the meaning ascribed to it
in Section 10.08(d). "Permitted Distribution" means, subject to the limitations
set forth in Section 6.03(t): (a) distributions of Interest Proceeds (at the
discretion of the Company) (i) to Parent (or other permitted equity holders of
the Company) or (ii) to the Investment Manager in respect of accrued management
fees payable in accordance with the Investment Management Agreement; provided
that amounts may be distributed pursuant to this paragraph (a) only to the
extent of available Excess Interest Proceeds and so long as immediately prior
and after giving effect to any such distribution, no Coverage Event shall have
occurred; and (b) distributions of Principal Proceeds to Parent (or other
permitted equity holders of the Company) so long as after giving effect to any
such distribution, the Compliance Condition is satisfied and would be satisfied
after funding any outstanding purchase commitments. Parent may contribute
Portfolio Investments to the Company in order to enable the Company to satisfy
the foregoing conditions of this paragraph (b); provided that (i) the Company's
purchase of any



--------------------------------------------------------------------------------



 
[hamiltonloanex109023.jpg]
-18- such Portfolio Investments must be made in compliance with the provisions
set forth in Sections 1.02 and 1.03 and (ii) the Market Value of such Portfolio
Investments shall be $0 unless the Administrative Agent approves such purchase.
"Permitted Lien" means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for Taxes if such Taxes shall not at the time be due and payable or if
a Person shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (b) Liens imposed by law,
such as materialmen's, warehousemen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith, (c) with respect to any collateral underlying a Portfolio
Investment, the Lien in favor of the Company herein and Liens permitted under
the Underlying Instruments, (d) as to agented Portfolio Investments, Liens in
favor of the agent on behalf of all the lenders of the related obligor, and (e)
Liens granted pursuant to or by the Loan Documents. "Permitted Non-USD Currency"
means GBP and Euros. "Person" means any natural person, corporation,
partnership, trust, limited liability company, association, governmental
authority or unit, or any other entity, whether acting in an individual,
fiduciary or other capacity. "Plan" means any "employee benefit plan" (as such
term is defined in Section 3(3) of ERISA) established by the Company or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate. "Plan Asset Rules" means the regulations issued
by the United States Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the United States Code of Federal Regulations, as
modified by Section 3(42) of ERISA. "Portfolio" has the meaning ascribed to it
in Section 1.01. "Portfolio Investments" has the meaning ascribed to it in the
preamble. "Position Report" has the meaning ascribed to it in Section 8.03(a).
"Possessory Collateral" means Portfolio Investments consisting of money or
instruments. "Prime Rate" means the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. "Principal Proceeds" means all amounts received by the Company with
respect to the Portfolio Investments or any other Collateral, and all amounts
otherwise on deposit in the Accounts (including cash contributed by the
Company), in each case other than Interest Proceeds.



--------------------------------------------------------------------------------



 
[hamiltonloanex109024.jpg]
-19- "Proceedings" has the meaning ascribed to it in Section 10.09(b).
"Purchase" has the meaning ascribed to it in Section 1.01. "Purchase Commitment"
has the meaning ascribed to it in Section 1.02(a). "Ramp-Up Period" means the
period from and including the Effective Date to, but excluding, September 17,
2016. "Recipient" means any Agent and any Lender, as applicable. "Register" has
the meaning ascribed to it in Section 3.01(c). "Registered" means a debt
obligation that is issued after July 18, 1984 and that is in registered form
within the meaning of Section 881(c)(2)(B)(i) of the Code and the United States
Treasury regulations promulgated thereunder, provided that an interest in a
grantor trust will be considered to be Registered if such interest is in
registered form and each of the obligations or securities held by such trust was
issued after July 18, 1984. "Reinvestment Period" means the period beginning on,
and including, the Effective Date and ending on, but excluding, December 17,
2018. "Related Parties" has the meaning ascribed to it in Section 9.01.
"Repayment Event" means an event that occurs at any time on or prior to the
twelve month anniversary of the Effective Date if (i) the Company has properly
delivered at least ten (10) Approval Requests during such period, so long as
each such Approval Request would have satisfied all conditions set forth in this
Agreement and (ii) the Administrative Agent has not Approved at least 75% of the
Approval Requests properly made and which would have satisfied all conditions
set forth in this Agreement as of the applicable date of determination.
"Required Financing Providers" means, at all times, JPMCB. "Restricted Payment"
means (i) any dividend or other distribution, direct or indirect, on account of
any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares or
other equity interests in the Company now or hereafter outstanding; and (iii)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares or other equity interests in
the Company now or hereafter outstanding. "Restricted Security" has the meaning
ascribed to it in Schedule 1. "Revolving Credit Facility" means any Portfolio
Investment (other than a Delayed Funding Term Loan) that is a loan (including
revolving loans, including funded and unfunded portions of revolving credit
lines and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments) that by its terms may
require one or more future advances to be made to the obligor by the Company,
provided that any such loan



--------------------------------------------------------------------------------



 
[hamiltonloanex109025.jpg]
-20- will be a Revolving Credit Facility only until all commitments to make
advances to the Company expire or are terminated or irrevocably reduced to zero.
"Sale Agreement" has the meaning ascribed to it in the preamble. "S&P" means
Standard & Poor's Ratings Services, a Standard & Poor's Financial Services LLC
business or any successor to the ratings business thereof. "Sanctions" means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty's Treasury of the United Kingdom.
"Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria). "Sanctioned Person" means, at any time, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
or the U.S. Department of State, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons. "Second Lien Loan" means any interest in a loan that (i)
is not (and that by its terms is not permitted to become) subordinate in right
of payment to any other obligation of the related obligor other than a First
Lien Loan with respect to the liquidation of such obligor or the collateral for
such loan, (ii) is secured by a valid second priority perfected Lien to or on
specified collateral securing the related obligor's obligations under the loan,
which Lien is not subordinate to the Lien securing any other debt for borrowed
money other than a First Lien Loan on such specified collateral (subject to
Liens for taxes or regulatory charges and other Liens permitted under the
applicable Underlying Instrument that are reasonable for similar loans) and
(iii) the Investment Manager determines in good faith that the value of the
collateral for such loan or the enterprise value securing the loan on or about
the time of acquisition equals or exceeds the outstanding principal balance of
the loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by a second priority Lien over the same collateral.
"Secured Obligations" has the meaning ascribed to it in Section 8.02. "Secured
Parties" has the meaning ascribed to it in Section 8.02. "Securities
Intermediary" has the meaning ascribed to it in the preamble. "Security Deed"
means the Security Deed, dated the date hereof, among the Company, the
Administrative Agent, the Investment Manager, U.S. Bank National Association, in
its capacity as collateral trustee, and Elavon Financial Services Limited, UK
Branch, in its capacities as custodian and account bank.



--------------------------------------------------------------------------------



 
[hamiltonloanex109026.jpg]
-21- "Settlement Date" has the meaning ascribed to it in Section 1.03. "Solvent"
means, with respect to any entity, that as of the date of determination, both
(i) (a) the sum of such entity's debt (including contingent liabilities) does
not exceed the present fair value of such entity's present assets; (b) such
entity's capital is not unreasonably small in relation to its business as
contemplated on the date of this Agreement; and (c) such entity has not incurred
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) if such entity is subject to fraudulent
transfer or conveyance laws that apply standards for solvency materially
different from the standards set forth in clause (i), such entity is "solvent"
within the meaning given that term and similar terms under such applicable laws.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. "Special Purpose
Provisions" shall have the meaning given to such term in the Company LLC
Agreement. "Spot Rate" means, as of any date of determination, (x) with respect
to actual currency exchange between U.S. dollars and Euros or GBP, the
applicable currency-Dollar rate available through U.S. Bank's banking facilities
(or, if U.S. Bank has notified the Administrative Agent and the Company that it
will no longer provide such services or if U.S. Bank or one of its affiliates is
no longer the Collateral Agent, the Collateral Trustee, the Account Bank or the
Custodian, through such other source agreed to by the Administrative Agent in
writing) and (y) with respect to all other purposes between U.S. dollars and
Euros or GBP, the applicable currency-Dollar spot rate that appeared on the
Bloomberg screen for such currency at 5:00 p.m. New York City time on the
immediately preceding Business Day. The determination of the Spot Rate shall be
conclusive absent manifest error. "Structured Finance Obligation" means an
obligation issued by a special purpose vehicle and secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgaged- backed securities. "Subsidiary" of a Person means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. "Substitute Portfolio
Investment" has the meaning ascribed to it in Section 1.06. "Substitution" has
the meaning ascribed to it in Section 1.06. "Substitution Date" has the meaning
ascribed to it in Section 1.03.



--------------------------------------------------------------------------------



 
[hamiltonloanex109027.jpg]
-22- "Synthetic Security" means a security or swap transaction, other than a
participation or a Letter of Credit, that has payments associated with either
payments of interest on and/or principal of a reference obligation or the credit
performance of a reference obligation. "TARGET2 Settlement Day" means any day on
which the Trans-European Automated Real Time Gross Settlement Express Transfer
(TARGET2) system is open. "Taxes" means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest or penalties applicable thereto. "Total Principal
Balance" means the sum of (i) the principal balances of all approved Portfolio
Investments and (ii) the amounts on deposit in the Accounts (including cash and
Eligible Investments) representing Principal Proceeds. "Trade Date" has the
meaning ascribed to it in Section 1.03. "Transaction Schedule" has the meaning
ascribed to it in the preamble. "UCC" means the Uniform Commercial Code as in
effect from time to time in the state of the United States that governs any
relevant security interest. "Underlying Instruments" means the loan agreement,
credit agreement or other customary agreement pursuant to which a Portfolio
Investment has been created or issued and each other agreement that governs the
terms of or secures the obligations represented by such Portfolio Investment or
of which the holders of such Portfolio Investment are the beneficiaries.
"Undrawn Amount" means, on any applicable date of determination, the greater of
(i) zero and (ii) the Minimum Funding Amount minus the aggregate outstanding
amount of the Advances. "Unused Facility Amount" means, on any applicable date
of determination, (i) the aggregate Financing Commitments of all Lenders minus
(ii) the greater of (x) the Minimum Funding Amount in effect on such date and
(y) the aggregate outstanding amount of the Advances. "USA Patriot Act" has the
meaning ascribed to it in Section 2.04(e). "USD Account" has the meaning
ascribed to it in Section 8.01(a). "USD Custodial Account" has the meaning
ascribed to it in Section 8.01(a). "USD Interest Collection Account" has the
meaning ascribed to it in Section 8.01(a). "USD Principal Collection Account"
has the meaning ascribed to it in Section 8.01(a). "U.S. Bank" has the meaning
ascribed to it in the preamble. "U.S. Bank Agent" has the meaning ascribed to it
in Section 9.01.



--------------------------------------------------------------------------------



 
[hamiltonloanex109028.jpg]
-23- "U.S. Person" means any Person that is a "United States person" as defined
in Section 7701(a)(30) of the Code. "U.S. Tax Compliance Certificate" has the
meaning ascribed to it in Section 3.03. "Warranty Portfolio Investments" means
any Warranty Portfolio Investments (as such term is defined in the Sale
Agreement) repurchased or substituted in accordance with Section 5.1(n)(i) of
the Sale Agreement. "Working Capital Revolver" means a revolving lending
facility secured by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor's total assets. "Zero-Coupon
Security" means any debt security that at the time of purchase does not by its
terms provide for the payment of cash interest; provided that, if after such
purchase such debt security provides for the payment of cash interest, it will
cease to be a “Zero-Coupon Security”. ARTICLE I THE PORTFOLIO INVESTMENTS
Section 1.01. Purchases of Portfolio Investments. From time to time during the
Reinvestment Period, the Company may acquire or originate Portfolio Investments,
or request that Portfolio Investments be acquired or originated for the
Company's account, all on and subject to the terms and conditions set forth
herein. Each such acquisition or origination is referred to herein as a
"Purchase", and all Portfolio Investments so Purchased (or Substituted) and not
otherwise sold or liquidated are referred to herein as the Company's
"Portfolio." Section 1.02. Procedures for Purchases, Substitutions and Related
Financings. (a) Timing of Approval Requests. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
commitment to acquire any Portfolio Investment be made by it or for its account
(a "Purchase Commitment") or that a Substitution occur, the Company shall cause
the Investment Manager to deliver to the Administrative Agent a request (an
"Approval Request") for such Purchase or Substitution (with a copy to the
Collateral Agent). (b) Contents of Approval Requests. Each Approval Request
shall consist of one or more electronic submissions to the Administrative Agent
(transmitted in such a manner as the Administrative Agent may specify to the
Investment Manager and the Company from time to time), shall be substantially in
the form attached as Schedule 2 hereto and shall be accompanied by such other
information as the Administrative Agent may reasonably request. (c) [RESERVED].



--------------------------------------------------------------------------------



 
[hamiltonloanex109029.jpg]
-24- (d) Right of the Administrative Agent to Approve Approval Requests. The
Administrative Agent shall have the right, on behalf of all Financing Providers,
in its sole and absolute discretion, to Approve or not Approve any Approval
Request and to request additional information regarding any proposed Portfolio
Investment. The Administrative Agent shall notify the Investment Manager and the
Company (including via e-mail or other electronic messaging system) of its
Approval or failure to Approve each Approval Request (and, if Approved, an
initial determination of the Market Value for the related Portfolio Investment)
no later than the fifth (5th) Agent Business Day succeeding the date on which it
receives such Approval Request and any information reasonably requested in
connection therewith; provided that any Portfolio Investments acquired by the
Company pursuant to the Sale Agreement on the date hereof shall be deemed to be
approved by the Administrative Agent. With respect to any Approved Approval
Request, the Administrative Agent shall promptly forward such request to the
Lenders and the Collateral Agent, together with a preliminary indication of the
amount and type of Financing that each Lender is being asked to provide in
connection therewith. Section 1.03. Conditions to Purchases or Substitutions. No
Purchase Commitment, Purchase or Substitution shall be entered into unless each
of the following conditions is satisfied (or waived as provided below) as of the
date on which such Purchase Commitment is entered into (such Portfolio
Investment's "Trade Date") or the Company consummates a Substitution (the
"Substitution Date") (and such Portfolio Investment shall not be Purchased and
no Substitution shall occur, and the related Financing shall not be required to
be made available to the Company by the applicable Financing Providers, unless
each of the following conditions is satisfied or waived as of such Trade Date or
Substitution Date, as applicable): (1) the related Trade Date or Substitution
Date is not later than ten (10) Agent Business Days after the date on which the
Administrative Agent has Approved or not Approved the related Approval Request;
(2) the related Approval Request accurately describes in all material respects
such Portfolio Investment and such Portfolio Investment satisfies the
Eligibility Criteria; (3) in the case of a Purchase, the proposed Settlement
Date for such Portfolio Investment is not later than 20 Agent Business Days
following the last day of the Reinvestment Period; (4) no Event of Default or
event that, with notice or lapse of time or both, would constitute an Event of
Default (a "Default"), in each case, has occurred and is continuing and no
Coverage Event has occurred; (5) after giving effect to the Purchase or
Substitution of such Portfolio Investment and the related provision of Financing
(if any) hereunder: (w) the Compliance Condition is satisfied; (x) the
Concentration Limitations are satisfied;



--------------------------------------------------------------------------------



 
[hamiltonloanex109030.jpg]
-25- (y) the aggregate amount of Financings then outstanding will not exceed the
limit set forth in the Transaction Schedule; and (z) in the case of a Purchase,
the amount of any Financing requested shall be not less than U.S. $3,000,000;
The Administrative Agent, on behalf of the Financing Providers, may waive any
condition to a Purchase or Substitution specified above in this Section 1.03 by
written notice thereof to the Company, the Collateral Administrator, the
Investment Manager and the Collateral Agent. If the above conditions to a
Purchase are satisfied or waived, the Investment Manager shall determine, in
consultation with the Administrative Agent and with notice to any applicable
Financing Providers and the Collateral Administrator, the date on which such
Purchase shall settle (the "Settlement Date" for such Portfolio Investment) and
on which any related Financing shall be provided. Section 1.04. Sales of
Portfolio Investments. The Company will not sell, transfer or otherwise dispose
of any Portfolio Investment or any other asset without the prior consent of the
Administrative Agent (acting at the direction of the Required Financing
Providers), except that, (i) the Company may make Permitted Distributions in
accordance with this Agreement and (ii) the Company (or the Investment Manager
on its behalf) may, subject to the limitations set forth in Section 1.07 hereof
and Section 5.01(n)(iii) of the Sale Agreement, sell any Portfolio Investment,
Ineligible Investment or other asset so long as such sale is on an arm's length
basis (other than with respect to Warranty Portfolio Investments) and in
accordance with the Investment Manager's standard market practices and, after
giving effect thereto, no Coverage Event has occurred and no Default or Event of
Default has occurred and is continuing. The Company may sell any Warranty
Portfolio Investments to the Parent pursuant to the terms of the Sale Agreement.
Notwithstanding anything in this Agreement to the contrary: (i) following the
occurrence and during the continuance of an Event of Default, the Company shall
have no right to cause the sale, transfer or other disposition of a Portfolio
Investment or any other asset (including, without limitation, the transfer of
amounts on deposit in the Accounts) without the consent of the Administrative
Agent, (ii) following the occurrence of a Coverage Event, the Company shall use
commercially reasonable efforts to sell any or all of the Collateral
(individually or in lots, including a lot comprised of all of the Portfolio
Investments) at the sole direction of, and in the manner (including, without
limitation, the time of sale, sale price, principal amount to be sold and
purchaser) required by the Administrative Agent (provided that each such sale
shall be made at the direction of the Required Financing Providers) at
then-current fair market values and in accordance with the Administrative
Agent's standard market practices, and the proceeds thereof shall be deposited
into the CE Cure Account, (iii) following the occurrence of a Coverage Event,
the Investment Manager shall have no right to act on behalf of, or otherwise
direct, the Company, the Administrative Agent, the Collateral Agent or any other
person in connection with a sale of Portfolio Investments pursuant to any
provision of this Agreement and (iv) in connection with any Coverage Event Cure,
the Company shall cause the Investment Manager to



--------------------------------------------------------------------------------



 
[hamiltonloanex109031.jpg]
-26- use its best efforts to effect an assignment of any Portfolio Investment
within the applicable time period specified in the definition of Coverage Event
Cure; provided that in connection with any sale of Portfolio Investments
required by the Administrative Agent (or the Required Financing Providers)
pursuant to (x) the preceding clause (ii) or (y) Section 8.02(c) following the
occurrence of an Event of Default, in connection with such sale, the applicable
Agent shall (a) use commercially reasonable efforts to solicit a bid for such
Portfolio Investments from the Designated Independent Broker-Dealer, (b) use
reasonable efforts to notify the Company at the Designated Email Notification
Address promptly upon distribution of bid solicitations regarding the sale of
such Portfolio Investments and (c) sell such Portfolio Investments to the
Designated Independent Broker-Dealer if the Designated Independent Broker-Dealer
provides the highest bid in the case where bids are received in respect of the
sale of such Portfolio Investments, it being understood that if the Designated
Independent Broker-Dealer provides a bid to the applicable Agent that is the
highest bona fide bid to purchase a Portfolio Investment on a line- item basis
where such Portfolio Investment is part of a pool of Portfolio Investments for
which there is a bona fide bid on a pool basis proposed to be accepted by the
applicable Agent (in its sole discretion), then the applicable Agent shall
accept any such line-item bid only if such line- item bid (together with any
other line-item bids by the Designated Independent Broker-Dealer or any other
bidder for other Portfolio Investments in such pool) is greater than the bid on
a pool basis. For purposes of this paragraph, the applicable Agent shall be
entitled to disregard as invalid any bid submitted by any Independent
Broker-Dealer if, in such Agent's good faith judgment: (i) either (x) such
Independent Broker-Dealer is ineligible to accept assignment or transfer of the
relevant Portfolio Investments or any portion thereof, as applicable,
substantially in accordance with the then-current market practice in the
principal market for the relevant Portfolio Investments or (y) such Independent
Broker-Dealer would not, through the exercise of its commercially reasonable
efforts, be able to obtain any consent required under any agreement or
instrument governing or otherwise relating to the relevant Portfolio Investments
to the assignment or transfer of the relevant Portfolio Investments or any
portion thereof, as applicable, to it; or (ii) such bid is not bona fide,
including, without limitation, due to (x) the insolvency of the Independent
Broker-Dealer or (y) the inability, failure or refusal of the Independent
Broker- Dealer to settle the purchase of the relevant Portfolio Investments or
any portion thereof, as applicable, or otherwise settle transactions in the
relevant market or perform its obligations generally. Following the occurrence
of a Coverage Event or an Event of Default, in connection with any sale of a
Portfolio Investment directed by the Administrative Agent pursuant to this
Section 1.04 and the application of the net proceeds thereof, the Company hereby
appoints the Administrative Agent as the Company's attorney-in-fact (it being
understood that the Administrative Agent shall not be deemed to have assumed any
of the obligations of the Company by this appointment), with full authority in
the place and stead of the Company and in the name of the Company to effectuate
the provisions of this Section 1.04 (including, without limitation, the power to
execute any instrument which the Administrative Agent or the Required Financing
Providers may deem necessary or advisable to accomplish the purposes of this
Section 1.04 or any direction or notice to the Collateral Agent in respect to
the application of net proceeds of any such sales). None of the Administrative
Agent, the Financing Providers, the Collateral Administrator, the Securities
Intermediary, the Collateral Agent nor any affiliate of any thereof shall incur
any liability to the Company, the Investment Manager or any other person in
connection with any sale effected at the direction of the Administrative Agent
in accordance



--------------------------------------------------------------------------------



 
[hamiltonloanex109032.jpg]
-27- with this Section 1.04, including, without limitation, as a result of the
price obtained for any Portfolio Investment, the timing of any sale or sales of
Portfolio Investments or the notice or lack of notice provided to any person in
connection with any such sale, so long as, in the case of the Administrative
Agent only, any such sale does not violate Applicable Law. After the termination
of the Financing Commitments and the payment in full in cash of the Secured
Obligations, any remaining proceeds of any sale or transfer of the Collateral
shall be delivered to the Company. Section 1.05. Review of Portfolio
Investments. The Company (or the Investment Manager on its behalf), acting in
good faith and in a commercially reasonable manner, may dispute the Market Value
of some or all of the Portfolio Investments. By no later than 10:00 a.m., New
York City time, on the Business Day immediately following the related date of
determination, the Company may (x) obtain an Independent Bid from at least two
Independent Broker-Dealers or (y) with respect to up to three Portfolio
Investments per calendar quarter, engage a Nationally Recognized Valuation
Provider, at the expense of the Company, to provide a valuation of the
applicable Portfolio Investment and submit evidence of such valuation to the
Administrative Agent; provided that the Company may not dispute the Market Value
of the same Portfolio Investment under both clause (x) and clause (y)
simultaneously. Upon satisfaction of clause (x) or clause (y) above (subject, in
the case of clause (x), to the terms of the immediately succeeding paragraph),
the value established will be the Market Value for the applicable Portfolio
Investment from and after (but not earlier than) delivery of notice of such
value to the Administrative Agent; provided that, on any date other than the
date on which a Market Value was established under clause (x) or clause (y)
above, the Administrative Agent may determine in good faith and in a
commercially reasonable manner that the Market Value for the applicable
Portfolio Investment has changed, in which case the Administrative Agent may
determine another Market Value (in accordance with this definition of Market
Value). Each Independent Bid must be maintained by the applicable Independent
Broker- Dealer and actionable for the Administrative Agent before 12:00 noon,
New York City time, on such next Business Day. If the Company obtains
Independent Bids and submits to the Administrative Agent evidence of two such
Independent Bids no later than 10:00 a.m., New York City time, on such next
Business Day, then the average of such Independent Bids shall be used to
determine the Market Value of such Portfolio Investment. Notwithstanding the
foregoing, the Administrative Agent shall be entitled to disregard as invalid
any Independent Bid submitted by any Independent Broker-Dealer if, in the
Administrative Agent's good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide due to the insolvency of the
Independent Broker-Dealer. For the avoidance of doubt, the Market Value of any
(i) Portfolio Investment that has not been Approved by the Administrative Agent
or (ii) Ineligible Investment shall be $0 and cannot be disputed.



--------------------------------------------------------------------------------



 
[hamiltonloanex109033.jpg]
-28- Section 1.06. Substitutions. The Company may, subject to the limitations
set forth in Section 1.07 hereof and Section 5.01(n)(iii) of the Sale Agreement,
replace a Portfolio Investment with another Portfolio Investment (each such
replacement, a "Substitution" and such new Portfolio Investment, a "Substitute
Portfolio Investment") so long as the Company has submitted an Approval Request
and the Substitute Portfolio Investment has been approved by the Administrative
Agent in its sole discretion (which approval or refusal to approve may be based
on the Administrative Agent's assessment of the credit quality of the original
Portfolio Investment and the proposed Substitute Portfolio Investment) and all
other applicable conditions precedent set forth in Section 1.03 have been
satisfied with respect to each Substitute Portfolio Investment to be acquired by
the Company in connection with such Substitution; provided that after the
Reinvestment Period, the aggregate outstanding balance of Portfolio Investments
in the Portfolio subject to a Substitution may not exceed 20% of the aggregate
Financing Commitments in effect during the Reinvestment Period. Notwithstanding
anything to the contrary in this Agreement, in no event shall the aggregate
outstanding balance of Portfolio Investments in the Portfolio subject to a
Substitution, together with the aggregate outstanding balance of Portfolio
Investments sold to the Parent or its Affiliates by the Company (in each case
other than in connection with the sale or Substitution of a Warranty Portfolio
Investment), exceed 20% of the Net Purchased Loan Balance measured as of the
date of such sale or Substitution; provided further that in no event shall the
aggregate outstanding balance of Portfolio Investments in the Portfolio that are
in default and subject to a Substitution, together with the aggregate
outstanding balance of Portfolio Investments that are in default and sold to the
Parent or its Affiliates by the Company (in each case other than in connection
with the sale or Substitution of a Warranty Portfolio Investment), exceed 10% of
the Net Purchased Loan Balance measured as of the date of such sale or
Substitution. Section 1.07. Repurchase Limits. Notwithstanding anything to the
contrary in this Agreement, in no event shall the aggregate outstanding balance
of Portfolio Investments in the Portfolio subject to a Substitution, together
with the aggregate outstanding balance of Portfolio Investments sold to the
Parent or its Affiliates by the Company (in each case other than in connection
with the sale or Substitution of a Warranty Portfolio Investment), exceed 20% of
the Net Purchased Loan Balance measured as of the date of such sale or
Substitution; provided further that in no event shall the aggregate outstanding
balance of Portfolio Investments in the Portfolio that are in default and
subject to a Substitution, together with the aggregate outstanding balance of
Portfolio Investments that are in default and sold to the Parent or its
Affiliates by the Company (in each case other than in connection with the sale
or Substitution of a Warranty Portfolio Investment), exceed 10% of the Net
Purchased Loan Balance measured as of the date of such sale or Substitution.
Section 1.08. Deposits and Contributions by Parent. Notwithstanding any other
provision of this Agreement, Parent may, from time to time in its sole
discretion, (x) deposit amounts in U.S. dollars into the USD Principal
Collection Account, and/or (y) transfer Portfolio Investments approved in
writing by the Administrative Agent (in its sole discretion) as equity
contributions to the Company pursuant to the Sale Agreement. All such amounts
will be included in each applicable calculation to the extent provided under
this Agreement, including, without limitation, calculation of Market Value, Net
Asset Value, the Compliance Condition and Coverage Events.



--------------------------------------------------------------------------------



 
[hamiltonloanex109034.jpg]
-29- Section 1.09. Valuation of Permitted Non-USD Currency Assets. For purposes
of all calculations hereunder, (i) the principal amount of all Euro Investments
(and Eligible Investments denominated in Euros) and proceeds denominated in Euro
on deposit in any Account and (ii) the principal amount of all GBP Investments
(and Eligible Investments denominated in GBP) and proceeds denominated in GBP on
deposit in any Account, in each case, shall be converted to U.S. dollars at the
Spot Rate in accordance with the definition of such term in consultation with
the Administrative Agent on the applicable date of calculation. ARTICLE II THE
FINANCINGS Section 2.01. Financing Commitments. Subject to the terms and
conditions set forth herein, during the Reinvestment Period, each Financing
Provider hereby severally agrees to make available to the Company the types of
Financing identified on the Transaction Schedule as applicable to such Financing
Provider, in U.S. dollars, in an aggregate amount, for such Financing Provider
and such type of Financing, not exceeding the amount of its Financing Commitment
for such type of Financing. The Financing Commitments shall terminate on the
Maturity Date (or, if earlier, the date of termination of the Financing
Commitments pursuant to Article VII or upon a Coverage Event). Section 2.02.
First Advance; Additional Advances. (a) Subject to the satisfaction or waiver of
the conditions set forth in Sections 2.03 and 2.04, each Financing Provider as
of the Effective Date agrees, severally and not jointly, to make or cause to be
made on the Effective Date, an advance in an aggregate principal amount equal to
$39,000,000 subject to the conditions set forth in this Agreement (the "First
Advance"). Each Financing Provider shall make its portion of the First Advance
available to the Company no later than 3:00 p.m. (New York City time) on the
Effective Date in accordance with the terms set forth in Section 3.01. (b) On
any date during the term of the Reinvestment Period, subject to the conditions
set forth in this Agreement, the Company may request, and the Financing
Providers may provide, additional Advances. Section 2.03. Financings; Use of
Proceeds. (a) Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment set forth in Section 1.03 both as of the
related Trade Date and Settlement Date, the applicable Financing Providers will
make the applicable Financing available to the Company on the related Settlement
Date (or otherwise on the related specified borrowing date if no Portfolio
Investment is being acquired on such date) as provided herein; provided that, if
no Portfolio Investment is being acquired on such date, only the conditions set
forth in clauses (4) and (5) of Section 1.03 shall require satisfaction or
waiver. (b) Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its



--------------------------------------------------------------------------------



 
[hamiltonloanex109035.jpg]
-30- obligations hereunder. If any Financing Provider shall fail to provide any
Financing to the Company required hereunder, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Financing Provider to satisfy such Financing Provider's obligations hereunder
until all such unsatisfied obligations are fully paid. (c) Subject to Section
2.03(e), the Company shall use the proceeds of the Financings received by it
hereunder to purchase the Portfolio Investments identified in the related
Approval Request, provided that, if the proceeds of a Financing are deposited in
the USD Principal Collection Account as provided in Section 3.01 on or prior to
the Settlement Date for any Portfolio Investment but the Company is unable to
Purchase such Portfolio Investment on such Settlement Date, or if there are
proceeds of such Financing remaining after such Purchase, then, subject to
Section 3.01(a), the Collateral Agent shall apply such proceeds on such date as
provided in Article IV. The proceeds of the Financings shall not be used for any
other purpose. (d) With respect to any Advance, the Company shall cause the
Investment Manager to submit a request substantially in the form of Exhibit A to
the Lenders and the Administrative Agent, with a copy to the Collateral Agent
and the Collateral Administrator, not later than 2:00 p.m. New York City time,
two (2) Business Days prior to the Business Day specified as the date on which
such Advance shall be made and, upon receipt of such request, the Lenders shall
make such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be (i) if applicable, in an amount such that, after
giving effect thereto and the related purchase of the applicable Portfolio
Investment(s), the Compliance Condition is satisfied; provided that the
Compliance Condition will not be applicable with respect to the First Advance
used principally to acquire Portfolio Investments from the Parent, and (ii) if
related to the Purchase of any Portfolio Investment, no later than ten (10)
Agent Business Days after the date on which the Administrative Agent Approved
the related Approval Request in accordance herewith. (e) If, the aggregate
principal amount of the outstanding Advances (assuming that Advances have been
made for any outstanding Purchase Commitments which have traded but not settled)
is less than (i) $100,000,000 on June 17, 2016 or (ii) $150,000,000 on September
17, 2016 (each, a "Minimum Funding Amount"), then the Company agrees to pay to
the Administrative Agent, from and after June 17, 2016, for the account of each
Lender, an undrawn fee (the "Undrawn Fee") which shall accrue at a per annum
rate equal to 2.65% on the average daily Undrawn Amount during the period from
and including June 17, 2016, to but excluding the last day of the Reinvestment
Period. The Minimum Funding Amount shall be automatically reduced in part on the
date of any prepayment made in accordance with the terms of this Agreement, in
each case in an amount equal to the amount of such prepayment multiplied by a
fraction equal to (i) the Minimum Funding Amount immediately prior to the
prepayment over (ii) the Financing Commitment immediately prior to the
prepayment. Accrued Undrawn Fees shall be payable in arrears on each Interest
Payment Date occurring after the June 17, 2016, to earlier of (i) date on which
the Financing Commitments terminate and (ii) the last day of the Reinvestment
Period. All Undrawn Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).



--------------------------------------------------------------------------------



 
[hamiltonloanex109036.jpg]
-31- Section 2.04. Other Conditions to Financings. Notwithstanding anything to
the contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the "Effective Date") on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion): (a) Executed Counterparts. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement. (b) Loan Documents. The Administrative
Agent shall have received satisfactory evidence that the Sale Agreement, the
Collateral Administration Agreement, the Security Deed, the Custody and Account
Bank Agreement and the Investment Management Agreement (such documents, together
with this Agreement, the "Loan Documents") have been executed and are in full
force and effect, and that the initial sales and contributions contemplated by
the Sale Agreement shall have been consummated. (c) Corporate Documents. The
Administrative Agent shall have received certified copies of the resolutions of
the board of managers (or similar items) of the Company and the Investment
Manager approving the Loan Documents to be delivered by it hereunder and the
transactions contemplated hereby, certified by its secretary or assistant
secretary. Good standing certificates for each of the Company and the Investment
Manager issued by the applicable Governmental Authority of its jurisdiction of
organization. A certificate of the secretary or assistant secretary of each of
the Company and the Investment Manager certifying the names and true signatures
of the officers authorized on its behalf to sign this Agreement and the other
Loan Documents to be delivered by it. (d) Payment of Fees, Etc. The
Administrative Agent, the Lenders, the Collateral Agent and the Collateral
Administrator shall have received all fees and other amounts due and payable by
the Company in connection herewith on or prior to the Effective Date and, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including legal fees and expenses) required to be reimbursed or paid
by the Company hereunder (except as provided in Section 4.03(f)). (e) Patriot
Act, Etc. To the extent requested by the Administrative Agent or any Lender, the
Administrative Agent or such Lender, as the case may be, shall have received all
documentation and other information required by regulatory authorities under the
USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into law October 26, 2001))
(the "USA Patriot Act") and other applicable "know your customer" and anti-money
laundering rules and regulations. (f) Filings. Copies of proper financing
statements, as may be necessary or, in the opinion of the Administrative Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the security interest of the Collateral Agent on behalf of the
Secured Parties in all Collateral in which an interest may be pledged hereunder.



--------------------------------------------------------------------------------



 
[hamiltonloanex109037.jpg]
-32- (g) Certain Acknowledgements and Search Reports. The Administrative Agent
shall have received (a) UCC, tax and judgment lien searches and (b) such other
searches that the Administrative Agent deems necessary or appropriate. (h)
Officers' Certificates of the Company Regarding This Agreement. An officer's
certificate of the Company stating that, to the best of the signing officer's
knowledge, there has been no Event of Default under this Agreement and that all
representations and warranties of the Company are true and correct in all
material respects as of the Effective Date (provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date). (i)
Opinions. Legal opinions of Dechert LLP, counsel for the Company and the
Investment Manager, and counsel for the Collateral Agent, each in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request (including, without
limitation, certain non-consolidation and bankruptcy matters). (j) Other
Documents. Such other documents as the Administrative Agent may reasonably
require. ARTICLE III ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS Section 3.01.
The Advances. (a) Making the Advances. If the Lenders are required to make an
Advance to the Company as provided in Sections 2.02 and 2.03, then each Lender
shall make such Advance on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon (or 3:00 p.m. with respect to the
First Advance), New York City time, to the Collateral Agent for deposit to the
USD Principal Collection Account. Each Lender at its option may make any Advance
by causing any domestic or foreign branch or affiliate of such Lender to make
such Advance, provided that any exercise of such option shall not affect the
obligation of the Company to repay such Advance in accordance with the terms of
this Agreement. Once drawn, Advances may only be repaid or prepaid in accordance
with this Agreement and may not be reborrowed. (b) Interest on the Advances. All
outstanding Advances shall bear interest (from and including the date on which
such Advance is made) at a per annum rate equal to the LIBO Rate for each
Calculation Period in effect plus the Applicable Margin. Notwithstanding the
foregoing, if any principal of or interest on any Advance is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2% plus the rate otherwise applicable to the Advances as provided in the
preceding sentence. (c) Evidence of the Advances. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Company to such Lender resulting from each Advance made by
such Lender, including the amounts of principal



--------------------------------------------------------------------------------



 
[hamiltonloanex109038.jpg]
-33- and interest payable and paid to such Lender from time to time hereunder.
The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in the United States a register
(the "Register") in which it shall record the names and addresses of the Lenders
and the Financing Commitment of, and principal amount of the Advances (and
related interest amounts) due and payable or to become due and payable from the
Company to each Lender hereunder and the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof. The entries made in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender and the owner
of the amounts owing to it hereunder as reflected in the Register for all
purposes of this Agreement, notwithstanding notice to the contrary. Any Lender
may request that Advances made by it be evidenced by a promissory note. In such
event, the Company shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or its registered assigns) and in a form
approved by the Administrative Agent. Notwithstanding the creation of a
promissory note, any transfer of an interest in such note shall not be effective
until reflected in the Register. Thereafter, the Advances evidenced by such
promissory note and interest thereon shall at all times be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns. (d) Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them. (e) Illegality.
Notwithstanding any other provision of this Agreement, if any Lender or the
Administrative Agent shall notify the Company that any Change in Law makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for a Lender or the Administrative Agent to perform its obligations
hereunder to fund or maintain Advances hereunder, then (1) the obligation of
such Lender or the Administrative Agent hereunder shall immediately be suspended
until such time as such Lender or the Administrative Agent determines (in its
sole discretion) that such performance is again lawful, (2) such Lender or the
Administrative Agent, as applicable, shall use reasonable efforts (which will
not require such party to incur a loss, other than immaterial, incidental
expenses), to transfer within twenty (20) days after it gives notice under this
clause (e), all of its rights and obligations under this Agreement to another of
its offices, branches or affiliates with respect to which such performance would
not be unlawful, and (3) if such Lender or the Administrative Agent is unable to
effect a transfer under clause (2), then any outstanding Advances of such Lender
shall be promptly paid in full by the Company (together with all accrued
interest and other amounts owing hereunder) but not later than the end of the
then-current Calculation Period (or, if sooner repayment is required by law, be
repaid within ten (10) Business Days of such Lender giving the Company notice
thereof); provided that, to the extent that any such adoption or change makes it
unlawful for the Advances to bear interest by reference to the LIBO Rate, then
the foregoing clauses (1) through (3) shall not apply and the Advances shall
bear interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances.



--------------------------------------------------------------------------------



 
[hamiltonloanex109039.jpg]
-34- (f) Change in Law. (i) If any Change in Law shall: (A) impose, modify or
deem applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender; (B) impose on any Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Advances made by such Lender; or (C) subject any Lender or the Administrative
Agent to any Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes and (C)
Other Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender or the Administrative Agent of making,
continuing, converting or maintaining any Advance or to reduce the amount of any
sum received or receivable by such Lender or the Administrative Agent hereunder
(whether of principal, interest or otherwise), then the Company will pay to such
Lender or the Administrative Agent, as the case may be, such additional amount
or amounts as will compensate such Lender or the Administrative Agent, as the
case may be, for such additional costs incurred or reduction suffered. (ii) If
any Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender's capital or on the capital of such Lender's holding company, if any, as
a consequence of this Agreement or the Advances made by such Lender to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such demand), then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered. (iii) A certificate of
a Lender setting forth the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (i) or
(ii) of this Section shall be delivered to the Company and shall be conclusive
absent manifest error. The Company shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof. (iv) Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than



--------------------------------------------------------------------------------



 
[hamiltonloanex109040.jpg]
-35- 180 days prior to the date that such Lender notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. (v) Each Lender agrees that it will take
such commercially reasonable actions as the Company may reasonably request that
will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f); provided that no Lender shall be obligated
to take any actions that would, in the reasonable opinion of such Lender, be
disadvantageous to such Lender (including, without limitation, due to a loss of
money). In no event will the Company be responsible for increased amounts
referred to in this Section 3.01(f) which relates to any other entities to which
any Lender provides financing. All payments to be made hereunder by the Company
in respect of the Advances shall be made without set-off or counterclaim.
Section 3.02. General. The provisions of Section 3.01 and any other provisions
relating to the types of Financings contemplated by each such section shall not
be operative until and unless such types of Financing have been made available
to the Company, as evidenced by the Transaction Schedule. Section 3.03. Taxes.
(a) Payments Free of Taxes. All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law requires the
deduction or withholding of any Tax from any such payment by the Company, then
the Company shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Applicable Law and, if such Tax is an Indemnified
Tax, then the sum payable by the Company shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made. (b) Payment of Other Taxes by the
Company. Without duplication of other amounts payable by the Company under this
Section 3.03, the Company shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent or the Collateral Agent timely reimburse them for the
payment of, any Other Taxes. (c) Indemnification by the Company. The Company
shall indemnify each Lender, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to



--------------------------------------------------------------------------------



 
[hamiltonloanex109041.jpg]
-36- amounts payable under this Section) payable or paid by such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (d)
Indemnification by the Lenders. Each Lender shall indemnify, within ten (10)
days after demand therefor, (i) the Administrative Agent for any Indemnified
Taxes attributable to such Lender (but only to the extent that the Company has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company to do so), and (ii) the
Administrative Agent for any (A) Taxes attributable to such Lender's failure to
comply with the provisions of 10.08 relating to the maintenance of a Participant
Register and (B) Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d). (e) Evidence of Payments.
As soon as practicable after any payment of Taxes by the Company to a
Governmental Authority pursuant to this Section 3.03, the Company shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Lenders. (i) Any Recipient that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. (ii) Without limiting the generality of the foregoing,
(A) any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or



--------------------------------------------------------------------------------



 
[hamiltonloanex109042.jpg]
-37- the Administrative Agent), an executed IRS Form W-9 certifying that such
Recipient is exempt from U.S. federal backup withholding Tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Company and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent or any information in a previously provided form changes), whichever of
the following is applicable: (i) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, an executed IRS Form
W-8BEN, W-8BEN-E, W-8EXP or applicable successor form establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "interest"
article of such Tax treaty and (y) with respect to any other applicable payments
under any Loan Document, an IRS Form W-8BEN, W-8BEN-E or W-8EXP or applicable
successor form establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such Tax treaty; (ii) an executed IRS Form W-8ECI; (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, is not a "10 percent shareholder" of the Company within the meaning of
Section 881(c)(3)(B) of the Code, and is not a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) an executed IRS Form W-8BEN, W- 8BEN-E or applicable
successor form; or (iv) to the extent a Foreign Lender is not the beneficial
owner, an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E or applicable successor form, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; (C) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Company and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Company or the Administrative Agent to determine the withholding or
deduction required to be made; and



--------------------------------------------------------------------------------



 
[hamiltonloanex109043.jpg]
-38- (D) if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by FATCA and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Company and
the Administrative Agent in writing of its legal inability to do so. (g)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or credit in
lieu thereof as to which it has been indemnified pursuant to this Section 3.03
(including by the payment of additional amounts pursuant to this Section 3.03),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund or credit), net of reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund or credit had never
been paid. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person. (h) Administrative Agent's Tax Status. The Administrative Agent
represents to the Company that it is a "U.S. person" and a "financial
institution" within the meaning of Treasury Regulations Section 1.1441-1 and a
"U.S. financial institution" within the meaning of Treasury Regulations Section
1.1471-3T and that it will comply with its obligations to withhold under Section
1441 and FATCA. (i) Survival. Each party's obligations under this Section 3.03
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the



--------------------------------------------------------------------------------



 
[hamiltonloanex109044.jpg]
-39- replacement of, a Lender, and the termination, satisfaction or discharge of
all obligations under any Loan Document. Section 3.04. Mitigation Obligations.
(a) Designation of a Different Office. If any Recipient requests compensation
under Section 3.01(f), or requires the Company to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.03, then such Recipient shall at
the request of the Company use reasonable efforts to designate a different
office for funding or booking the Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Recipient, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01(f) or Section 3.03,
as the case may be, in the future, and (ii) would not subject such Recipient to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Recipient. The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Recipient in connection with any such designation or
assignment. (b) Replacement of Recipient. If any Recipient requests compensation
under Section 3.01(f), or if the Company is required to pay any Indemnified
Taxes or additional amounts to any Recipient or any Governmental Authority for
the account of any Recipient pursuant to Section 3.03 and, in each case, such
Recipient has declined or is unable to designate a different lending office in
accordance with Section 3.04(a) or such designation would not eliminate the need
for such payments, or if any Lender is a defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Recipient and the
Administrative Agent, require such Recipient to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.08), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01(f) or Section 3.03) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such rights and obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that: (i) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts); (ii) in the case of any such assignment resulting
from a claim for compensation under Section 3.01(f) or gross-up payments under
Section 3.03, such assignment will result in a reduction in such compensation or
payments thereafter; and (iii) such assignment does not conflict with Applicable
Law. No Lender shall be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise,



--------------------------------------------------------------------------------



 
[hamiltonloanex109045.jpg]
-40- the circumstances entitling the Company to require such assignment and
delegation cease to apply. ARTICLE IV COLLECTIONS AND PAYMENTS Section 4.01.
Interest Proceeds. The Company shall cause all Interest Proceeds on the
Portfolio Investments owned by it to be deposited in the USD Interest Collection
Account or remitted to the Collateral Agent, and the Collateral Agent shall
credit to the USD Interest Collection Account all Interest Proceeds received by
it immediately upon receipt thereof; provided that Interest Proceeds denominated
in Permitted Non-USD Currencies shall be deposited into the Euro Interest
Collection Account or the GBP Interest Collection Account, as applicable. All
Interest Proceeds shall be retained in the USD Interest Collection Account, the
Euro Interest Collection Account or the GBP Interest Collection Account, as
applicable, and invested (and reinvested) at the written direction of the
Investment Manager (or, if a Coverage Event has occurred or an Event of Default
has occurred and is continuing, the Administrative Agent) in Eligible
Investments. Eligible Investments shall mature no later than the end of the next
succeeding Calculation Period. Interest Proceeds on deposit in the USD Interest
Collection Account may be withdrawn by the Collateral Agent (at the written
direction of the Company or the Investment Manager on its behalf (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Coverage Event, the Administrative Agent)) and applied (i) to
make payments or (ii) to make Permitted Distributions, in each case, in
accordance with this Agreement and with two (2) Business Days prior notice to
the Administrative Agent. Interest Proceeds on deposit in the Euro Interest
Collection Account or the GBP Interest Collection Account shall be converted to
U.S. dollars at the Spot Rate one (1) Business Day after receipt of such
Interest Proceeds and deposited into the USD Interest Collection Account for
application as described above at the written direction of the Company or the
Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent). The Investment Manager shall notify the
Administrative Agent and the Collateral Agent if the Investment Manager
reasonably determines in good faith that any amounts in the USD Interest
Collection Account, the Euro Interest Collection Account or the GBP Interest
Collection Account have been deposited in error or do not otherwise constitute
Interest Proceeds, whereupon such amounts on deposit in such Account may be
withdrawn by the Collateral Agent or Collateral Trustee, as applicable (at the
direction of the Company or the Investment Manager on its behalf (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Coverage Event, the Administrative Agent)) on the next
succeeding Business Day and remitted to or at the direction of the Company or
the Investment Manager on its behalf. Section 4.02. Principal Proceeds.



--------------------------------------------------------------------------------



 
[hamiltonloanex109046.jpg]
-41- The Company shall cause all Principal Proceeds received on the Portfolio
Investments owned by it to be deposited in the USD Principal Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit to
the USD Principal Collection Account all Principal Proceeds received by it
immediately upon receipt thereof; provided that Principal Proceeds denominated
in Permitted Non-USD Currencies shall be deposited into the Euro Principal
Collection Account or the GBP Principal Collection Account, as applicable. All
Principal Proceeds shall be retained in the USD Principal Collection Account,
the Euro Principal Collection Account or the GBP Principal Collection Account,
as applicable, and invested (and reinvested) at the written direction of the
Investment Manager (or, if a Coverage Event has occurred or an Event of Default
has occurred and is continuing, the Administrative Agent) in overnight Eligible
Investments. All investment income on such Eligible Investments shall constitute
Interest Proceeds. Principal Proceeds on deposit in the USD Principal Collection
Account may be withdrawn by the Collateral Agent (at the written direction of
the Company or the Investment Manager on its behalf (or, upon the occurrence and
during the continuance of an Event of Default or upon the occurrence of a
Coverage Event, the Administrative Agent)) and applied (i) to make payments,
(ii) towards the purchase price of Portfolio Investments or (iii) to make
Permitted Distributions, in each case, in accordance with this Agreement and
with, in the case of clauses (i) and (iii), two (2) Business Days prior notice
to the Administrative Agent, and in the case of clause (ii), with one (1)
Business Day prior notice to the Administrative Agent. Principal Proceeds on
deposit in the Euro Principal Collection Account or the GBP Principal Collection
Account shall be converted to U.S. dollars at the Spot Rate one (1) Business Day
after receipt of such Principal Proceeds and deposited into the USD Principal
Collection Account for application as described above at the written direction
of the Company or the Investment Manager on its behalf (or, upon the occurrence
and during the continuance of an Event of Default or upon the occurrence of a
Coverage Event, the Administrative Agent). The Investment Manager shall notify
the Administrative Agent and the Collateral Agent if the Investment Manager
reasonably determines in good faith that any amounts in any such Account have
been deposited in error or do not otherwise constitute Principal Proceeds,
whereupon such amounts may be withdrawn by the Collateral Agent or Collateral
Trustee, as applicable (at the direction of the Company or the Investment
Manager on its behalf (or, upon the occurrence and during the continuance of an
Event of Default or upon the occurrence of a Coverage Event, the Administrative
Agent)) on the next succeeding Business Day and remitted to or at the direction
of the Company or the Investment Manager on its behalf. Section 4.03. Principal
and Interest Payments; Prepayments; Commitment Fee; Upfront Fee. (a) The unpaid
aggregate principal amount of the Advances (together with accrued interest
thereon) shall be paid in full in cash to the Administrative Agent for the
account of each Lender on the Maturity Date and any and all cash in the Accounts
shall be applied to the satisfaction of the Secured Obligations on the Maturity
Date.



--------------------------------------------------------------------------------



 
[hamiltonloanex109047.jpg]
-42- (b) Accrued interest on the Advances shall be payable in cash in arrears on
each Interest Payment Date; provided that (i) interest accrued pursuant to the
second sentence of Section 3.01(b) shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Advances, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) payments on Interest Payment Dates shall be
subject to the requirements of Section 9.02(e). (c) Subject to the requirements
of this Section 4.03(c), the Company shall have the right from time to time to
prepay outstanding Advances in whole or in part (i) on any Business Day that
JPMorgan Chase Bank, National Association ceases to act as Administrative Agent,
(ii) upon the occurrence of a Repayment Event, (iii) in connection with a
Coverage Event Cure; (iv) if the Company elects to terminate or reduce the
Financing Commitments as a result of a Lender's default in its obligations
hereunder or (v) subject to the payment of the premium described in Section
4.03(d), on the last day of any Calculation Period; provided that, the Company
may not prepay any outstanding Advances pursuant to this Section 4.03(c)(v)
prior to the 24-month anniversary of the date hereof. The Company shall notify
the Administrative Agent by telephone (confirmed by facsimile with a copy to the
Collateral Agent and the Collateral Administrator) of any prepayment hereunder
not later than 2:00 p.m., New York City time, three (3) Business Days before the
date of prepayment (which shall be the last day of a Calculation Period). Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of the Advances to be prepaid. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Except in connection with a Coverage Event Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
$1,000,000. Prepayments shall be accompanied by accrued and unpaid interest. (d)
Each prepayment pursuant to Section 4.03(c)(v) or optional redemption pursuant
to Section 4.06, whether in full or in part, shall be accompanied by a premium
equal to 1% of the principal amount of such prepayment or optional redemption,
as applicable. Notwithstanding anything in this Article IV, no premium shall be
payable by the Company in the event that the Company terminates or reduces the
Financing Commitments or prepays Advances outstanding hereunder, in each case as
expressly permitted hereunder, (i) if JPMorgan Chase Bank, National Association
ceases to act as Administrative Agent hereunder, (ii) if the Company elects to
terminate or reduce the Financing Commitments as a result of a Lender's default
in its obligations hereunder, (iii) the Advances are prepaid in connection with
a Coverage Event Cure, (iv) the Advances are prepaid at any time after the
36-month anniversary of the Effective Date, or (v) in connection with a
Repayment Event. (e) The Company agrees to pay to the Administrative Agent, from
and after September 17, 2016, for the account of each Lender, a commitment fee
which shall accrue at 1.00% per annum on the average daily Unused Facility
Amount during the period from and including September 17, 2016, to but excluding
the last day of the Reinvestment Period. Accrued commitment fees shall be
payable in arrears on each Interest Payment Date occurring after the September
17, 2016, to earlier of (i) date on which the Financing Commitments terminate
and (ii) the last day of the Reinvestment Period. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).



--------------------------------------------------------------------------------



 
[hamiltonloanex109048.jpg]
-43- (f) The Company agrees to pay the Administrative Agent, on the date of the
First Advance, for the account of each Lender, an upfront fee on the date hereof
in an aggregate amount equal to $1,575,000. Such amount shall be paid by
retention by the Lender of a principal amount of the initial Advance equal to
such amount and the Company hereby directs the Lender to so withhold such amount
and acknowledges and agrees that such amount shall be deemed to be an
outstanding Advance for all purposes hereunder. (g) Once paid, all fees or any
part thereof payable hereunder shall not be refundable under any circumstances.
(h) The Financing Commitments shall be automatically reduced in part on the date
of any prepayment made in accordance with the terms of this Agreement, in each
case in an amount equal to the amount of such prepayment. Section 4.04. Payments
Generally. All payments to the Lenders or the Administrative Agent shall be made
to the Administrative Agent at the account designated in writing to the Company
and the Collateral Agent for further distribution by the Administrative Agent
(if applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Investment
Manager of the calculation of amounts payable to the Financing Providers in
respect of the Financings and the amounts payable to the Investment Manager. At
least three (3) Business Days prior to each Interest Payment Date, the
Administrative Agent shall deliver an invoice to the Investment Manager, the
Collateral Agent and the Collateral Administrator in respect of the interest due
on such Interest Payment Date. All payments not made to the Administrative Agent
for distribution to the Lenders shall be made as directed in writing by the
Administrative Agent. All payments hereunder shall be made without setoff or
counterclaim. All payments hereunder shall be made in U.S. dollars. To the
extent not already in U.S. dollars, all amounts in any Euro Account or GBP
Account to be disbursed hereunder will be converted into U.S. dollars at the
Spot Rate on the Business Day immediately preceding the date of disbursement.
All interest hereunder shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Section 4.05. CE Cure Account. (a) The Company
shall cause all cash received by it in connection with a Coverage Event Cure to
be deposited in the CE Cure Account or remitted to the Collateral Agent, and the
Collateral Agent shall credit to the CE Cure Account such amounts received by it
(and identified as such) immediately upon receipt thereof. Prior to the Maturity
Date, all cash amounts in the CE Cure Account shall be invested in overnight
Eligible Investments at the written direction of the Administrative Agent (as
directed by the Required Financing Providers). All amounts contributed to the
Company by Parent in connection with a Coverage Event Cure shall be paid free
and clear of any right of chargeback or other equitable claim.



--------------------------------------------------------------------------------



 
[hamiltonloanex109049.jpg]
-44- (b) Amounts on deposit in the CE Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company or the Investment
Manager on its behalf (or, upon the occurrence and during the continuance of an
Event of Default or upon the occurrence of a Coverage Event, the Administrative
Agent)) and remitted to the Company with prior notice to the Administrative
Agent (or, upon the occurrence and during the continuance of an Event of Default
or upon the occurrence of a Coverage Event, to the Lenders for prepayment of
Advances and reduction of Financing Commitment); provided that the Company may
not direct any withdrawal from the CE Cure Account if the Compliance Condition
is not satisfied (or would not be satisfied after such withdrawal). Section
4.06. Optional Redemption. From and after the 24-month anniversary of the date
hereof, the Company shall be entitled at its option and upon three (3) Business
Days' prior written notice to the Administrative Agent (with a copy to the
Collateral Agent) to terminate the Financing Commitments in whole upon payment
in full, including the premium specified in Section 4.03(d), of all Advances,
all accrued and unpaid interest and all other Secured Obligations (other than
unmatured contingent indemnification obligations). ARTICLE V [RESERVED] ARTICLE
VI REPRESENTATIONS, WARRANTIES AND COVENANTS Section 6.01. Representations and
Warranties. The Company represents to the other parties hereto solely with
respect to itself that as of the date hereof (or as of such other date as maybe
expressly set forth below): (a) it is duly organized or incorporated, as the
case may be, and validly existing under the laws of the jurisdiction of its
organization or incorporation and has all requisite power and authority to
execute, deliver and perform this Agreement and each other Loan Document to
which it is a party and to consummate the transactions herein and therein
contemplated; (b) the execution, delivery and performance of this Agreement and
each such other Loan Document, and the consummation of the transactions
contemplated therein have been duly authorized by it and this Agreement and each
such other Loan Document constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms (subject to (A) bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors' rights generally, (B) equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing);



--------------------------------------------------------------------------------



 
[hamiltonloanex109050.jpg]
-45- (c) the execution, delivery and performance of this Agreement and each
other Loan Document and the consummation of such transactions do not conflict
with the provisions of its governing instruments and will not violate in any
material way any provisions of Applicable Law or regulation or any applicable
order of any court or regulatory body and will not result in the material breach
of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected; (d) no actions, suits, proceedings or
governmental investigations at law or in equity are pending or active (or, to
its knowledge, threatened) against it before any Governmental Authority or any
arbitrator (A) asserting the invalidity of this Agreement or any of the other
Loan Documents, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the other Loan Documents,
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Company of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Loan Documents or (D)
seeking any determination or ruling that would reasonably be expected to have a
Material Adverse Effect; (e) it has obtained all consents and authorizations
(including all required consents and authorizations of any governmental
authority) that are necessary or advisable to be obtained by it in connection
with the execution, delivery and performance of this Agreement and each other
Loan Document and each such consent and authorization is in full force and
effect, except where such failure would not reasonably be expected to have a
Material Adverse Effect; (f) it is not an "investment company" as defined in the
Investment Company Act of 1940, as amended; (g) it has not issued any securities
that are or are required to be registered under the Securities Act of 1933, as
amended, and it is not a reporting company under the Securities Exchange Act of
1934, as amended; (h) the Company has no Indebtedness or other indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) Indebtedness incurred under the terms of the Loan
Documents and (ii) Indebtedness incurred pursuant to certain ordinary business
expenses arising pursuant to the transactions contemplated by this Agreement and
the other Loan Documents; (i) (x) its underlying assets do not constitute "plan
assets" within the meaning of the Plan Asset Rules; and (y) neither it nor any
ERISA Affiliate has sponsored, maintained, contributed to, been required to
contribute to or has any liability with respect to any Plan; (j) as of the date
of this Agreement it is, and after giving effect to any Advance it will be,
Solvent and it is not entering into this Agreement or any other Loan Document or
consummating any transaction contemplated hereby or thereby with any intent to
hinder, delay or defraud any of its creditors; (k) it is not in default under
any other contract to which it is a party, except where such default would not
reasonably be expected to have a Material Adverse Effect;



--------------------------------------------------------------------------------



 
[hamiltonloanex109051.jpg]
-46- (l) it has complied and will comply in all material respects with all
Applicable Laws, judgments, agreements with governmental authorities, decrees
and orders with respect to its business and properties and the Portfolio; (m) it
does not have any Subsidiaries or own any Investments in any Person other than
the Portfolio Investments or Investments (i) constituting Eligible Investments
and (ii) those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;
(n) (x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and (y) no report,
financial statement, certificate or other information (other than projections,
forward-looking information, general economic data, industry information or
information relating to third parties) furnished in writing by or on behalf of
it or any of its Affiliates to the Administrative Agent or any Lender in
connection with the transactions contemplated by this Agreement and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(in each case as updated, modified or supplemented by other information so
furnished) contains (or, to the extent any such information was furnished to the
Company by a third party, to the Company's knowledge contains), when taken as a
whole, as of its delivery date, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; (o) except as
otherwise permitted by this Agreement or the other Loan Documents, no Portfolio
Investment has been sold, transferred, assigned or pledged by the Company (other
than liens in favor of the Secured Parties pursuant to the Loan Documents,
Permitted Liens and inchoate liens arising by operation of law); (p) the Company
has timely filed all Tax returns required by Law to have been filed by it; all
such Tax returns are true and correct in all material respects; and the Company
has paid or withheld (as applicable) all Taxes owing or required to be withheld
by it (if any) shown on such Tax returns, except any such Taxes which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP on its books and
records; (q) the Company is and will be treated as a disregarded entity for U.S.
federal income Tax purposes; (r) the Company is wholly owned by the Parent,
which is a U.S. Person; provided, however, that a merger of the Parent with
another business development company sponsored by W.P. Carey Inc. or other
fundamental change transaction the result of which effectively combines the
ownership and/or assets of the Parent and a business development company
sponsored by W.P. Carey Inc., or merges or consolidates their respective
collateral advisors or sub-advisors shall not constitute a breach of this
representation;



--------------------------------------------------------------------------------



 
[hamiltonloanex109052.jpg]
-47- (s) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar loan or debt obligations and activities incidental
thereto; (t) neither the Company nor any Affiliate of the Company is (i) a
country, territory, organization, person or entity named on an Office of Foreign
Asset Control (OFAC) list; (ii) a Person that resides or has a place of business
in a country or territory named on such lists or which is designated as a
"Non-Cooperative Jurisdiction" by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of the USA Patriot
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Company is in compliance with all applicable OFAC rules and regulations and also
in compliance with all applicable provisions of the USA Patriot Act; (u) the
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its agents and their respective directors,
managers, officers and employees (as applicable) with Anti-Corruption Laws and
applicable Sanctions, and the Company and its officers and employees and, to its
knowledge, its members and agents are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Company being
designated as a Sanctioned Person. None of (i) the Company or its officers and
employees or (ii) to the knowledge of the Company, any manager or agent of the
Company that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Advances, use of
proceeds or other transaction contemplated by the Agreement will directly, or to
the knowledge of the Company, indirectly violate Anti-Corruption Laws or
applicable Sanctions; (v) the Loan Documents represent all of the material
agreements between the Investment Manager or Parent, as applicable, on the one
hand, and the Company, on the other. Upon the purchase and/or contribution of
each Portfolio Investment (or an interest in a Portfolio Investment) pursuant to
this Agreement or the Sale Agreement, the Company shall be the lawful owner of,
and have good title to, such Portfolio Investment and all assets relating
thereto, free and clear of any Adverse Claim (other than Permitted Liens). All
such assets are transferred to the Company without recourse to the Parent except
as described in the Sale Agreement. The purchases of such assets by the Company
constitute valid and true sales for consideration (and not merely a pledge of
such assets for security purposes) and the contributions of such assets received
by the Company constitute valid and true transfers for consideration, each
enforceable against creditors of the Parent, and no such assets shall constitute
property of the Parent; (w) the Company is not relying on any advice (whether
written or oral) of any other party other than the Investment Manager; and



--------------------------------------------------------------------------------



 
[hamiltonloanex109053.jpg]
-48- (x) there are no judgments or Liens for Taxes with respect to the Company
and no claim is being asserted with respect to the Taxes of the Company. Section
6.02. Representations Regarding the Portfolio Investments. The Company
represents to the other parties hereto that: (a) as of the Trade Date for each
Portfolio Investment, such Portfolio Investment meets all of the applicable
Eligibility Criteria (unless otherwise consented to by the Administrative
Agent); (b) all of the conditions to the acquisition of the Portfolio
Investments specified in Section 1.03 of this Agreement have been satisfied or
waived; (c) all of the information contained in the related Approval Request is
true, correct and complete in all material respects, provided that, to the
extent any such information was furnished to the Company by any third party or
was not prepared by or under the direction of the Company, such information is
as of its delivery date true, complete and correct in all material respects to
the knowledge of the Company; (d) the Company has good and marketable title to
such Collateral free and clear of any Adverse Claim (other than Permitted Liens)
or restrictions on transferability and the Company has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Collateral, free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability, to the extent (as to perfection and priority)
that a security interest in said Collateral may be perfected under the
applicable UCC; and (e) the Company has not pledged, assigned, sold, granted a
security interest in or otherwise encumbered or conveyed any interest in any of
the Collateral and no effective financing statement (other than with respect to
Permitted Liens) or other instrument similar in effect naming or purportedly
naming the Company or any of its Affiliates as debtor and covering all or any
part of the Collateral is on file in any recording office, except such as may
have been filed in favor of the Collateral Agent as "Secured Party" pursuant
hereto, as necessary or advisable in connection with the Sale Agreement or which
has been terminated. Section 6.03. Covenants of the Company. The Company: (a)
shall at all times: (i) maintain at least one independent manager or director
(who is in the business of serving as an independent manager or director); (ii)
maintain its own separate books and records and bank accounts; (iii) hold itself
out to the public and all other Persons as a legal entity separate from any
other Person; (iv) have the Parent as its sole equityholder, unless otherwise
permitted by the Loan Document; (v) file its own Tax returns, except to the
extent that the Company is treated as a "disregarded entity" for Tax purposes
and is not required to file Taxes under Applicable Law, and pay any Taxes so
required to be paid under



--------------------------------------------------------------------------------



 
[hamiltonloanex109054.jpg]
-49- Applicable Law, except for (x) those Taxes being contested in good faith by
appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP or (y) those Taxes the
failure of which to pay or discharge would not reasonably be expected to have a
Material Adverse Effect; (vi) not commingle its assets with assets of any other
Person; (vii) conduct its business in its own name and comply with all
organizational formalities to maintain its separate existence; (viii) maintain
separate financial statements; provided, however, that the Company's assets may
be included in a consolidated financial statement of its Affiliate if (A)
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of the Company from such Affiliate and to indicate
that the Company's assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (B) such assets
shall also be listed on the Company's own separate balance sheet (if the Company
prepares its own separate balance sheet); (ix) pay its own liabilities only out
of its own funds; (x) maintain an arm's length relationship with Parent and each
of its other Affiliates; (xi) not hold out its credit or assets as being
available to satisfy the obligations of others; (xii) allocate fairly and
reasonably any overhead expenses that are shared with an Affiliate, including
for shared office space; (xiii) use separate stationery, invoices and checks;
(xiv) except as expressly permitted by this Agreement, not pledge its assets as
security for the obligations of any other Person; (xv) correct any known
misunderstanding regarding its separate identity; (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvii) cause its member to meet at least annually or act pursuant to written
consent and keep minutes of such meetings and actions and observe in all
respects all other requirements under its constituent documents and Delaware
limited liability company formalities; (xviii) not acquire the obligations or
any securities of its Affiliates; (xix) cause the managers, officers, agents and
other representatives of the Company to act at all times with respect to the
Company consistently and in furtherance of the foregoing and in the best
interests of the Company; and (xx) maintain at least one special member, who,
upon the dissolution of the sole member or the withdrawal or the disassociation
of the sole member from the Company, shall immediately become the member of the
Company in accordance with its organizational documents. (b) shall not (i)
engage, directly or indirectly, in any business, other than the actions required
or permitted to be performed under the preceding clause (a), including, other
than with respect to any warrants received in connection with a Portfolio
Investment, controlling the decisions or actions respecting the daily business
or affairs of any other Person except as otherwise permitted hereunder (which,
for the avoidance of doubt, shall not prohibit the Company from taking, or
refraining to take, any action under or with respect to a Portfolio Investment);
(ii) fail to be Solvent; (iii) release, sell, transfer, convey or assign any
Portfolio Investment unless in accordance with the Loan Documents; (iv) except
for capital contributions or capital distributions permitted under the terms and
conditions of this Agreement and properly reflected on the books and records of
the Company and transactions pursuant to the Sale Agreement, enter into any
transaction with an Affiliate of the Company except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm's-length
transaction; (v) identify itself as a department or division of any other
Person; or (vi) own any asset or property other than the Portfolio and the
related assets and incidental personal property necessary for the ownership or
operation of these assets.



--------------------------------------------------------------------------------



 
[hamiltonloanex109055.jpg]
-50- (c) shall take all actions consistent with and shall not take any action
contrary to the "Assumptions and Facts" section in the opinions of Dechert LLP,
dated the date hereof, relating to certain nonconsolidation and true sale
matters; (d) shall not create, incur, assume or suffer to exist any Indebtedness
other than (i) Indebtedness permitted under the Loan Documents or (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement. The Company shall
incur no Indebtedness secured by the Collateral other than the Secured
Obligations. The Company shall not assume, guarantee, endorse or otherwise be or
become directly or contingently liable for the obligations of any Person by,
among other things, agreeing to purchase any obligation of another Person,
agreeing to advance funds to such Person or causing or assisting such Person to
maintain any amount of capital, other than as expressly permitted under the Loan
Documents; (e) shall comply with Anti-Corruption Laws and applicable Sanctions
and shall maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its agents and their respective directors,
managers, officers and employees (as applicable) with Anti-Corruption Laws and
applicable Sanctions; (f) shall not amend any of its constituent documents or
any document to which it is a party in any manner that could reasonably be
expected to, or that does, adversely affect the Lenders in any material respect
without the prior written consent of the Administrative Agent and the Required
Financing Providers; (g) shall not amend the Special Purpose Provisions (as
defined therein) of its limited liability company agreement, except in
accordance therewith, without the prior written consent of the Administrative
Agent and the Required Financing Providers; (h) shall not, without the prior
consent of the Administrative Agent (acting at the direction of the Required
Financing Providers), which consent may be withheld in the sole and absolute
discretion of the Required Financing Providers, enter into any hedge agreement;
(i) shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above seriously misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 30 days prior written notice thereof, and shall
promptly file, or authorize the filing of, appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed); (j) shall do or cause to be done all things necessary to (i)
preserve and keep in full force and effect its existence as a limited liability
company and take all reasonable action to maintain its rights, franchises,
licenses and permits material to its business in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing



--------------------------------------------------------------------------------



 
[hamiltonloanex109056.jpg]
-51- in each jurisdiction where the failure to qualify and remain qualified
would reasonably be expected to have a Material Adverse Effect; (k) shall comply
with all Applicable Law (whether statutory, regulatory or otherwise), the
noncompliance with which could reasonably be expected to have, individually or
collectively, a Material Adverse Effect; (l) shall not merge into or consolidate
with any person or dissolve, terminate or liquidate in whole or in part, in each
case, without the prior written consent of the Administrative Agent; (m) except
for Investments permitted by Section 6.03(u) and without the prior written
consent of the Administrative Agent, shall not form, or cause to be formed, any
Subsidiaries; or make or suffer to exist any loans or advances to, or extend any
credit to, or make any investments (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents; (n) shall ensure that (i) its affairs
are conducted so that its underlying assets do not constitute "plan assets"
within the meaning of the Plan Asset Rules, and (ii) neither it nor any ERISA
Affiliate sponsors, maintains, contributes to or is required to contribute to or
have any liability with respect to any Plan; (o) except for the security
interest granted hereunder, under the Security Deed and as otherwise permitted
hereunder, shall not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Collateral or
any interest therein (other than Permitted Liens and inchoate liens arising by
operation of law), and the Company shall defend the right, title, and interest
of the Collateral Agent (for the benefit of the Secured Parties) and the Lenders
in and to the Collateral against all claims of third parties claiming through or
under the Company (other than Permitted Liens and inchoate liens arising by
operation of law); (p) shall promptly furnish to the Administrative Agent, and
the Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of Parent, a copy of
the audited consolidated and consolidating balance sheet of Parent, including
its consolidated Subsidiaries, as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in Parent's annual report on Form
10-K, shall be deemed delivered to the Administrative Agent on the date such
documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of Parent, including its consolidated Subsidiaries,
as of the end



--------------------------------------------------------------------------------



 
[hamiltonloanex109057.jpg]
-52- of such fiscal quarter and including the prior comparable period (if any),
and the unaudited consolidated and consolidating statements of income of Parent,
including its consolidated Subsidiaries, for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of Parent, including its consolidated Subsidiaries, for the period commencing at
the end of the previous fiscal year and ending with the end of such fiscal
quarter; provided, that the financial statements required to be delivered
pursuant to this clause (ii) which are made available via EDGAR, or any
successor system of the Securities Exchange Commission, in Parent's quarterly
report on Form 10-Q, shall be deemed delivered to the Administrative Agent on
the date such documents are made so available; and (iii) from time to time, such
other information or documents (financial or otherwise) as the Administrative
Agent or the Required Financing Providers may reasonably request; (q) shall pay
or discharge or cause to be paid or discharged, before the same shall become
delinquent, all Taxes levied or imposed upon the Company or upon the income,
profits or property of the Company; provided that the Company shall not be
required to pay or discharge or cause to be paid or discharged any such Tax (i)
the amount, applicability or validity of which is being contested in good faith
by appropriate proceedings and for which disputed amounts adequate reserves in
accordance with GAAP have been made or (ii) the failure of which to pay or
discharge could not reasonably be expected to have a Material Adverse Effect;
(r) shall permit representatives of the Administrative Agent at any time and
from time to time as the Administrative Agent shall reasonably request (A) to
inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person's performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Company's or the Investment Manager's business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days' prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. During the existence of an Event of Default, there shall be
no limit on the timing or number of such inspections and only one (1) Business
Day's prior notice will be required before any inspection; (s) [RESERVED]; (t)
shall not make any Restricted Payments without the prior written consent of the
Administrative Agent; provided that the Company may make Permitted Distributions
so long as (i) no Default or Event of Default has occurred and is continuing (or
would occur after giving effect to such Permitted Distribution), (ii) no
Coverage Event shall have occurred (or would occur after giving effect to such
Permitted Distribution), (iii) all Concentration Limitations are satisfied and
(iv) in the case of a Permitted Distribution of Principal Proceeds, (x) at least
10 Portfolio Investments are owned by the Company and pledged to the Collateral
Agent



--------------------------------------------------------------------------------



 
[hamiltonloanex109058.jpg]
-53- hereunder and (y) each of the Minimum Equity Condition and the Compliance
Condition is satisfied and (iv) the Company gives at least two (2) Business
Days' prior written notice thereof to the Administrative Agent; (u) shall not
make or hold any Investments, except the Portfolio Investments or Investments
(A) constituting Eligible Investments, (B) that have been consented to by the
Administrative Agent or (C) those the Company shall have acquired or received as
a distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof; (v) shall not request any Advance, and the Company shall
not directly, or to the knowledge of the Company, indirectly, use, and shall
procure that its agents shall not directly, or to the knowledge of the Company,
indirectly, use, the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto; (w) shall not cancel, terminate or
consent to or accept any cancellation or termination of, amend, modify or change
in any manner any term or condition of the Management Agreement in any manner
that adversely affects the Lenders in any material respect; (x) other than
pursuant to the Sale Agreement and the Investment Management Agreement or in
connection with a Substitution, shall not (A) transfer to any of its Affiliates
any Portfolio Investment purchased from any of its Affiliates (other than sales
to Affiliates conducted on terms and conditions consistent with those of an
arm's length transaction and, if applicable, at fair market value and subject to
the limitations set forth in Section 1.07 hereof and Section 5.01(n)(iii) of the
Sale Agreement); provided that nothing in this clause (x) shall prohibit a
Permitted Distribution or (B) enter into any other transaction with any of its
Affiliates, other than any transaction on terms that are no less favorable than
those obtainable in an arm's-length transaction with a wholly unaffiliated
Person and on terms that are fair and equitable to the Company under all the
facts or circumstances under Applicable Law; (y) shall cause the Investment
Manager to post on a password protected website maintained by the Investment
Manager to which the Administrative Agent will have access or deliver via email
to the Administrative Agent, with respect to each obligor in respect of a
Portfolio Investment, to the extent received by the Company pursuant to the
underlying loan documents in respect of each Portfolio Investment, the complete
financial reporting package with respect to the related obligor (including any
financial statements, management discussion and analysis, executed covenant
compliance certificates and related covenant calculations with respect to such
obligor), the annual budget provided to the Company either monthly, quarterly or
annually, as the case may be, by such obligor, which delivery or posting shall
be made, if received by the 15th day of any month, by the 30th day of such
month, and if received after the 15th day but prior to the 30th day of any
month, by the 15th day of the succeeding month. Upon demand by the
Administrative Agent, the Company shall also cause the Investment Manager to



--------------------------------------------------------------------------------



 
[hamiltonloanex109059.jpg]
-54- provide such other information as the Administrative Agent may reasonably
request with respect to any Portfolio Investment or obligor (to the extent
reasonably available to the Investment Manager); (z) shall not elect to be
classified as other than a disregarded entity or partnership for U.S. federal
income Tax purposes, nor shall the Company take any other action or actions that
would cause it to be classified, taxed or treated as a corporation or publicly
traded partnership taxable as a corporation for U.S. federal income Tax purposes
(including transferring interests in the Company on or through an established
securities market or secondary market (or the substantial equivalent thereof),
within the meaning of Section 7704(b) of the Code (and Treasury regulations
thereunder); (aa) shall only have partners or owners that are treated as U.S.
Persons or that are disregarded entities owned by a U.S. Person and shall not
recognize the transfer of any interest in the Company that constitutes equity
for U.S. federal income Tax purposes to a person that is not a U.S. Person; (bb)
shall from time to time execute and deliver all such supplements and amendments
hereto and all such financing statements, continuation statements, instruments
of further assurance and other instruments, and shall take such other action as
may be reasonably necessary to secure the rights and remedies of the Secured
Parties hereunder and to grant more effectively all or any portion of the
Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
against the claims of all persons and parties, pay any and all Taxes levied or
assessed upon all or any part of the Collateral and use its commercially
reasonable efforts to minimize Taxes and any other costs arising in connection
with its activities or give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable to create, preserve, perfect or validate the security
interest granted pursuant to this Agreement or to enable the Collateral Agent to
exercise and enforce its rights hereunder with respect to such pledge and
security interest, and hereby authorizes the Collateral Agent to file a UCC
financing statement listing 'all assets of the debtor' in the collateral
description of such financing statements; (cc) shall not (A) permit the validity
or effectiveness of this Agreement or any grant hereunder to be impaired, or
permit the lien of this Agreement to be amended, hypothecated, subordinated,
terminated or discharged, or permit any Person to be released from any covenants
or obligations with respect to this Agreement or the Advances, except as may be
expressly permitted hereby, (B) permit any lien, charge, adverse claim, security
interest, mortgage or other encumbrance (including any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever or otherwise, other than the lien of this Agreement) to be created on
or extend to or otherwise arise upon or burden the Collateral or any part
thereof, any interest therein or the proceeds thereof, in each case, other than
Permitted Liens, or (C) take any action that would cause the lien of this
Agreement not to constitute a valid perfected security interest in the
Collateral that is of first priority, free of any adverse claim or



--------------------------------------------------------------------------------



 
[hamiltonloanex109060.jpg]
-55- the legal equivalent thereof, as applicable, except as may be expressly
permitted hereby (or in connection with a disposition of Collateral required
hereby); (dd) shall not make or incur any capital expenditures, except as
reasonably required to perform its functions in accordance with the terms of
this Agreement; (ee) shall not become liable in any way, whether directly or by
assignment or as a guarantor or other surety, for the obligations of a lessee
under any lease, hire any employees or make any distributions (other than in
accordance with this Agreement); (ff) shall not maintain any bank accounts other
than the Accounts; (gg) shall not authorize or otherwise permit the Investment
Manager to act in contravention of the representations, warranties and
agreements of the Investment Manager under any Loan Document; (hh) shall not act
on behalf of, a country, territory, entity or individual of prohibited
countries, territories, entities and individuals listed on, among other places,
the OFAC website, and none of the Company, the Investment Manager or any of
their respective Affiliates, owners, directors or officers is a natural person
or entity with whom dealings with U.S. persons or persons under the jurisdiction
of the United States are prohibited under any OFAC regulation or other
applicable federal law or acting on behalf of such a person or entity. The
Company does not own and will not acquire, and the Investment Manager will not
cause the Company to own or acquire, any security issued by, or interest in, any
country, territory, or entity whose direct ownership by U.S. persons or persons
under the jurisdiction of the U.S. would be or is prohibited under any OFAC
regulation or other applicable federal law; (ii) except as otherwise expressly
permitted herein, shall not cancel or terminate any of the Loan Documents to
which it is party (in any capacity), or consent to or accept any cancellation or
termination of any of such agreements, or amend or otherwise modify any term or
condition of any of the Loan Documents to which it is party (in any capacity) or
give any consent, waiver or approval under any such agreement, or waive any
default under or breach of any of the Loan Documents to which it is party (in
any capacity) or take any other action under any such agreement not required by
the terms thereof, unless (in each case) the Administrative Agent shall have
consented thereto in its sole discretion; (jj) shall, and shall cause the
Investment Manager to perform each of its obligations under this Agreement and
the other Loan Documents and comply with all Applicable Laws, including those
applicable to the Portfolio Investments and the collection of all Interest
Proceeds and Principal Proceeds thereof, except to the extent that the failure
to so comply would not reasonably be expected to have a Material Adverse Effect;
and (kk) shall give notice to the Administrative Agent promptly in writing upon
the occurrence of any of the following: (i) any Adverse Proceeding; and



--------------------------------------------------------------------------------



 
[hamiltonloanex109061.jpg]
-56- (ii) any Adverse Claim asserted against any of the Portfolio Investments,
the Accounts or any other Collateral. Section 6.04. Amendments, Etc. If the
Company or the Investment Manager receives any notice of an amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related Underlying Instrument or rights thereunder (each, an "Amendment")
with respect to any Portfolio Investment or any related Underlying Instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than five (5) Business Days') notice thereof to the Administrative Agent.
In any such event, the Company shall exercise all voting and other powers of
ownership relating to such Amendment or the exercise of such rights or remedies
as the Investment Manager shall deem appropriate under the circumstances. If an
Event of Default has occurred and is continuing or a Coverage Event has
occurred, the Company will exercise all voting and other powers of ownership as
the Administrative Agent (acting at the direction of the Required Financing
Providers) shall instruct (it being understood that if the terms of the related
Underlying Instrument expressly prohibit or restrict any such rights given to
the Administrative Agent, then such right shall be limited to the extent
necessary so that such prohibition or restriction is not violated). ARTICLE VII
EVENTS OF DEFAULT If any of the following events ("Events of Default") shall
occur: (a) the Company shall fail to pay (i) any principal amount owing by it in
respect of the Secured Obligations when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) any other amount in respect of the Secured
Obligations (whether for interest, fees or other amounts owing by it) within two
(2) Business Days of when such amount becomes due and payable; or (b) any
representation or warranty made or deemed made by or on behalf of the Company,
the Parent or the Investment Manager (collectively, the "Credit Risk Parties")
herein or in any other Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document furnished
pursuant hereto or in connection herewith or any amendment or modification
thereof or waiver thereunder shall prove to have been false or incorrect in any
material respect when made or deemed to have been made and the same continues
unremedied for a period of thirty (30) days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Company
or the Investment Manager, and (ii) the date on which the Company or the
Investment Manager acquires knowledge thereof; or (c) (A) the Company shall fail
to observe or perform any covenant, condition or agreement contained in Sections
6.03(a), (b), (d), (f), (g), (h), (i), (l), (m), (o), (p), (t), (u), (v),



--------------------------------------------------------------------------------



 
[hamiltonloanex109062.jpg]
-57- (x), (ff)(B), (ff)(C) or (hh) or (B) any Credit Risk Party shall fail to
observe or perform any other covenant, condition or agreement contained herein
(it being understood that (x) the failure of a Portfolio Investment to satisfy
the Eligibility Criteria and/or the Concentration Limitations or (y) the failure
of the Compliance Condition due to a reduction in the value of a Portfolio
Investment, in each case, after its Trade Date shall not constitute such a
failure) or in any other Loan Document and, in the case of this clause (B), if
such failure is capable of being remedied, such failure shall not have been
remedied or waived within thirty (30) days after the earlier of (i) receipt by
such Credit Risk Party of written notice of such failure from the Administrative
Agent and (ii) an officer of such Credit Risk Party becoming aware of such
failure; or (d) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of either the Company or the Investment Manager or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either the Company or the Investment Manager or for a
substantial part of its assets, and, in each such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; or (e) either the
Company or the Investment Manager shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or the Investment Manager, as applicable, or for a substantial
part of its assets, or (iv) make a general assignment for the benefit of
creditors; or (f) any Credit Risk Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; or (g)
unless otherwise permitted under the Loan Documents (other than the Investment
Management Agreement), the Investment Manager ceases to be the Investment
Manager in accordance with the Investment Management Agreement and an Affiliate
of the Investment Manager meeting the requirements set forth in the Investment
Management Agreement as in effect on the Effective Date is not appointed (or has
not accepted such appointment) as a replacement Investment Manager under the
Investment Management Agreement; or (h) the passing of a resolution by the
equity holders of the Company in respect of the winding up on a voluntary basis
of the Company; or (i) any final judgments or orders (not subject to appeal or
otherwise non- appealable) by one or more courts of competent jurisdiction for
the payment of money in an aggregate amount in excess of $5,000,000 (after
giving effect to insurance, if any, available with respect thereto) shall be
rendered against the Company, and the same shall remain unsatisfied,



--------------------------------------------------------------------------------



 
[hamiltonloanex109063.jpg]
-58- unvacated, unbonded or unstayed, un-discharged or not set aside for a
period of sixty (60) days after the date on which the right to appeal has
expired; or (j) an ERISA Event occurs; or (k) a Change of Control occurs; or (l)
the Company, or the arrangements contemplated by the Loan Documents, shall
become required to register as an "investment company" within the meaning of the
Investment Company Act of 1940, as amended; or (m) Carey Credit Advisors, LLC or
an Affiliate of Carey Credit Advisors, LLC meeting the criteria specified in the
investment advisory agreement between the Parent and Carey Credit Advisors LLC
as in effect on the Effective Date ceases to be the investment advisor of the
Parent; or (n) Guggenheim Partners Investment Management, LLC or an Affiliate of
Guggenheim Partners Investment Management, LLC meeting the criteria specified in
the investment sub-advisory agreement between the Parent and Guggenheim Partners
Investment Management, LLC as in effect on the Effective Date ceases to be the
investment sub-advisor of the Parent; then, and in every such event (other than
an event with respect to the Company described in clause (d), (e) or (h) of this
Article), and at any time thereafter in each case during the continuance of such
event, the Administrative Agent may, and at the request of the Required
Financing Providers shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate the Financing
Commitments, and thereupon the Financing Commitments shall terminate
immediately, and (ii) declare all of the Secured Obligations then outstanding to
be due and payable in cash in whole (or in part, in which case any Secured
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the Secured Obligations so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Company accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and in case of any event with
respect to the Company described in clause (d), (e) or (h) of this Article, the
Financing Commitments shall automatically terminate and all Secured Obligations
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Company accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company. ARTICLE VIII ACCOUNTS; COLLATERAL
SECURITY Section 8.01. The Accounts; Agreement as to Control. (a) Establishment
and Maintenance of Accounts. The Company has directed and the Securities
Intermediary hereby acknowledges that it has established (1) an account



--------------------------------------------------------------------------------



 
[hamiltonloanex109064.jpg]
-59- designated as the "USD Custodial Account"; (2) an account designated as the
"CE Cure Account"; (3) an account designated as the "USD Interest Collection
Account" and (4) an account designated as the "USD Principal Collection Account"
(the USD Custodial Account, CE Cure Account, USD Interest Collection Account and
USD Principal Collection Account, each, a "USD Account" and, collectively, the
"USD Accounts"), and the account numbers for such Accounts are set forth on the
Transaction Schedule. The Securities Intermediary agrees to maintain each of the
USD Accounts as a securities intermediary in the name of the Company subject to
the lien of the Collateral Agent under this Agreement, and agrees not to change
the name or account number of any Account without the prior consent of the
Collateral Agent. The Securities Intermediary hereby certifies that it is a bank
or trust company that in the ordinary course of business maintains securities
accounts for others and in that capacity has established the USD Accounts in the
name of the Company. Nothing herein shall require the Securities Intermediary to
credit to any USD Account or to treat as a financial asset (within the meaning
of Section 8-102(a)(9) of the UCC) any asset in the nature of a general
intangible (as defined in Section 9-102(a)(42) of the UCC) or to "maintain" a
sufficient quantity thereof (within the meaning of Section 8-504 of the UCC).
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in loans may be acquired and delivered
by the Company to the Securities Intermediary or the Collateral Agent from time
to time that are not evidenced by, or accompanied by delivery of, a security (as
that term is defined in UCC Section 8-102) or an instrument (as that term is
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Collateral Agent of a facsimile copy of a loan agreement or an
assignment agreement ("Loan/Assignment Agreement") in favor of the Company, (b)
any such Loan/Assignment Agreement (and the registration of the related loan on
the books and records of the applicable obligor or bank agent) shall be
registered in the name of the Company and (c) any duty on the part of the
Securities Intermediary or Collateral Agent with respect to such loan (including
in respect of any duty it might otherwise have to maintain a sufficient quantity
of such loan for purposes of UCC Section 8-504) shall be limited to the exercise
of reasonable care by the Collateral Agent in the physical custody of any such
Loan/Assignment Agreement that may be delivered to it. It is acknowledged and
agreed that neither the Collateral Agent nor the Securities Intermediary is
under a duty to examine Underlying Instruments to determine the validity or
sufficiency of any Loan/Assignment Agreement (and shall have no responsibility
for the genuineness or completeness thereof), or for the issuer's title to any
related loan. The Company has caused the Account Bank and Custodian under the
Custody and Account Bank Agreement to establish (1) an account designated as the
"Euro Custodial Account"; (2) an account designated as the "Euro Interest
Collection Account" and (3) an account designated as the "Euro Principal
Collection Account" (the Euro Custodial Account, Euro Interest Collection
Account and Euro Principal Collection Account, each, a "Euro Account" and,
collectively, the "Euro Accounts"), and the account numbers for such Accounts
are set forth in Schedule 1 to the Custody and Account Bank Agreement. The
Company has caused the Account Bank and Custodian under the Custody and Account
Bank Agreement to establish (1) an account designated as the "GBP Custodial
Account"; (2) an account designated as the "GBP Interest Collection Account" and
(3) an account designated as the "GBP Principal Collection Account" (the GBP
Custodial Account,



--------------------------------------------------------------------------------



 
[hamiltonloanex109065.jpg]
-60- GBP Interest Collection Account and GBP Principal Collection Account, each,
a "GBP Account" and, collectively, the "GBP Accounts"), and the account numbers
for such Accounts are set forth in Schedule 1 to the Custody and Account Bank
Agreement. The USD Accounts, the Euro Accounts and the GBP Accounts are
collectively referred to herein as the "Accounts". Each of the Account Bank and
the Custodian shall have the same rights and immunities as the Collateral
Trustee set forth in Clauses 14.4(a), (b), (c), (f), (g), (h), (i) and (j) of
the Security Deed. (b) Collateral Agent in Control of Securities Accounts. Each
of the parties hereto hereby agrees that (1) each USD Account shall be deemed to
be a "securities account" (within the meaning of Section 8-501 of the UCC in
effect in the State of New York), (2) all property credited to any USD Account
shall be treated as a financial asset for purposes of Article 8 of the UCC and
(3) except as otherwise expressly provided herein, the Collateral Agent will be
exclusively entitled to exercise the rights that comprise each financial asset
credited to each USD Account. The parties hereto agree that the Securities
Intermediary shall act only on entitlement orders or other instructions with
respect to the USD Accounts originated by the Collateral Agent and no other
person (and without further consent by any other person); and the Collateral
Agent, for the benefit of the Secured Parties, shall have exclusive control and
the sole right of withdrawal over each USD Account. The only permitted
withdrawals from the USD Accounts shall be in accordance with the provisions of
this Agreement. (c) Subordination of Lien, Etc. If the Securities Intermediary
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in any USD Account or any security entitlement credited
thereto, the Securities Intermediary hereby agrees that such security interest
shall be subordinate to the security interest of the Collateral Agent. The
property credited to any USD Account will not be subject to deduction, set-off,
banker's lien, or any other right in favor of any person other than the
Collateral Agent (except that the Securities Intermediary may set-off (1) all
amounts due to the Securities Intermediary in respect of its customary fees and
expenses for the routine maintenance and operation of the USD Accounts, and (2)
the face amount of any checks which have been credited to any USD Account but
are subsequently returned unpaid because of uncollected or insufficient funds).
(d) Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property underlying any financial assets credited to any USD
Account shall be registered in the name of the Securities Intermediary, indorsed
to the Securities Intermediary in blank or credited to another securities
account maintained in the name of the Securities Intermediary, and in no case
will any financial asset credited to any USD Account be registered in the name
of the Company, payable to the order of the Company or specially indorsed to the
Company except to the extent the foregoing have been specially indorsed to the
Securities Intermediary or in blank. (e) Jurisdiction; Governing Law of USD
Accounts. The establishment and maintenance of each USD Account and all
interests, duties and obligations related thereto shall be governed by the law
of the State of New York and the "securities intermediary's jurisdiction"



--------------------------------------------------------------------------------



 
[hamiltonloanex109066.jpg]
-61- (within the meaning of Section 8-110 of the UCC) shall be the State of New
York. Terms used in this Section 8.01 without definition have the meanings given
to them in the UCC. (f) No Duties. The parties hereto acknowledge and agree that
the Securities Intermediary shall not have any additional duties other than
those expressly set forth in this Section 8.01, and the Securities Intermediary
shall satisfy those duties expressly set forth in this Section 8.01 so long as
it acts without gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Securities Intermediary shall not be subject to
any fiduciary or other implied duties, and the Securities Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers. (g) Permitted Non-USD Currency Accounts. All Euro Accounts and GBP
Accounts will be administered in accordance with the Custody and Account Bank
Agreement subject to the requirements of the Security Deed and the security
interest granted to the Collateral Trustee thereunder. The only permitted
withdrawals from the Euro Accounts and the GBP Accounts shall be in accordance
with the provisions of this Agreement and the Security Deed. Section 8.02.
Collateral Security; Pledge; Delivery. (a) Grant of Security Interest. As
collateral security for the prompt payment in full when due of all the Company's
obligations to the Agents, the Collateral Trustee, the Custodian, the Account
Bank and the Lenders (collectively, the "Secured Parties") under the Loan
Documents (collectively, the "Secured Obligations"), the Company hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers the
Collateral to the Collateral Agent, including a continuing first priority
security interest in favor of the Collateral Agent in all of the Company's
right, title and interest in, to and under (in each case, whether now owned or
existing, or hereafter acquired or arising) all accounts, payment intangibles,
general intangibles, chattel paper, electronic chattel paper, instruments,
deposit accounts, letter-of-credit rights, investment property, and any and all
other assets or property of any type or nature owned by it (all of the property
described in this clause (a) being collectively referred to herein as
"Collateral"), including: (1) each Portfolio Investment, (2) the Accounts and
all investments, obligations and other property from time to time credited
thereto, (3) the Investment Management Agreement and all rights relating
thereto, (4) the Sale Agreement and all rights related thereto, (5) the Custody
and Account Bank Agreement and all related rights thereto, (6) all other
property of the Company and (7) all proceeds thereof, all accessions to and
substitutions and replacements for, any of the foregoing, and all rents, profits
and products of any thereof. (b) Delivery and Other Perfection. In furtherance
of the collateral arrangements contemplated herein, the Company shall (1)
Deliver to the Collateral Agent the Collateral hereunder as and when acquired by
the Company; and (2) if any of the securities, monies or other property pledged
by the Company hereunder are received by the Company, forthwith take such action
as is necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent or the Collateral Trustee, as
applicable). Any Underlying Instruments that are delivered to the Collateral
Agent shall be delivered to U.S. Bank at its document custody office located at
1719 Otis Way, Florence, South Carolina



--------------------------------------------------------------------------------



 
[hamiltonloanex109067.jpg]
-62- 29501, Ref: Hamilton Finance LLC, Attention: Steven Garrett, or at such
other office as shall be specified to the Administrative Agent and the Borrower
by the Collateral Agent in a written notice prior to such change. Any Underlying
Instruments that are originals or copies shall be kept in fire resistant vaults,
rooms or cabinets at such offices and placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. Any Underlying Instruments that are originals or copies shall be clearly
segregated from any other documents or instruments maintained by the Collateral
Agent. The Collateral Agent shall have no obligation to review or monitor any
Underlying Instruments but shall only be required to hold those Underlying
Instruments received by it in safekeeping. In taking and retaining custody of
the Underlying Instruments, the Collateral Agent shall be deemed to be acting as
the agent of the Secured Parties; provided that the Collateral Agent makes no
representations as to the existence, perfection or priority of any lien on the
Collateral; and provided further that the Collateral Agent’s duties as agent
shall be limited to those expressly contemplated herein. (c) Remedies, Etc.
During the period in which an Event of Default shall have occurred and be
continuing, the Collateral Agent shall (but only if and to the extent directed
in writing by the Required Financing Providers with, to the extent permitted by
Applicable Law, a copy to the Company) do any of the following: (1) Exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party under the UCC (whether or not the UCC applies to the affected Collateral)
and also may, without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent's offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent (acting at the
direction of the Required Financing Providers) may deem commercially reasonable.
The Company agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days' prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. (2) Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof. (3) Enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto. (4) Endorse any checks, drafts, or other writings in the
Company's name to allow collection of the Collateral. (5) Take control of any
proceeds of the Collateral.



--------------------------------------------------------------------------------



 
[hamiltonloanex109068.jpg]
-63- (6) Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral. (7) Perform such other
acts as directed by the Administrative Agent and as may be reasonably required
to do to protect the Collateral Agent's rights and interest hereunder. (8)
Without limitation to the foregoing, exercise any available rights and remedies
under the Security Deed. In addition, nothing in this Agreement shall limit, or
be construed as limiting, any rights and remedies which U.S. Bank or any
affiliate thereof (as Collateral Agent, Collateral Trustee or in a similar role)
has under the Security Deed or the Custody and Account Bank Agreement or under
the laws of any jurisdiction other than the United States. In connection with
the sale of Portfolio Investments by any Agent in accordance with the terms of
this Section 8.02(c), subject to the limitations set forth therein, the
provisions set forth in the second paragraph of Section 1.04 regarding the sale
of Portfolio Investments by an Agent shall apply to any such sale hereunder.
After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company. (d) Compliance with
Restrictions. The Company agrees that in any sale of any of the Collateral
whenever an Event of Default shall have occurred and be continuing, the
Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of Applicable Law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company further agrees that such compliance shall not, in and of itself,
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company or the Investment Manager for any discount allowed by
the reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction. (e) Private Sale. The Collateral Agent shall incur no
liability as a result of a sale of the Collateral, or any part thereof, at any
private sale pursuant to clause (c) above conducted in a commercially reasonable
manner. In the absence of fraud, gross negligence or willful misconduct, the
Company hereby waives any claims against each Agent and Financing Provider
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale.



--------------------------------------------------------------------------------



 
[hamiltonloanex109069.jpg]
-64- (f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby
appoints the Collateral Agent as the Company's attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent or the Required Financing Providers, as the case may be),
after the occurrence and during the continuation of an Event of Default, to take
any action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest. (g) Further
Assurances. The Company covenants and agrees that, from time to time upon the
request of the Collateral Agent (as directed by the Administrative Agent), the
Company will execute and deliver such further documents, and do such other acts
and things as the Collateral Agent (as directed by the Administrative Agent) may
reasonably request in order fully to effect the purposes of this Agreement and
to protect and preserve the priority and validity of the security interest
granted hereunder or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. (h) Termination.
Upon the payment in full in cash of all Secured Obligations, the security
interest granted herein shall automatically (and without further action by any
party) terminate and all rights to the Collateral shall revert to the Company.
Upon any such termination, the Collateral Agent will, at the Company's sole
expense, deliver to the Company, or cause the Securities Intermediary to
deliver, without any representations, warranties or recourse of any kind
whatsoever, all certificates and instruments representing or evidencing all of
the Collateral held by the Securities Intermediary hereunder, and execute and
deliver to the Company or its nominee such documents as the Company shall
reasonably request to evidence such termination. Section 8.03. Accountings. (a)
Daily Reports. On each Business Day, commencing on December 18, 2015, the
Company shall compile and provide (or cause to be compiled and provided) to the
Agents and the Lenders, a position report (each, a "Position Report") and a cash
flow report (the "Cash Flow Report") for the previous Business Day. The Position
Report shall be substantially in the form set forth in Schedule 5 and the Cash
Flow Report shall contain such information as is reasonably available to the
Collateral Administrator and as the Administrative Agent shall reasonably
request. For the avoidance of doubt, the Company has engaged the Collateral
Administrator pursuant to the Collateral Administration Agreement to compile and
provide the information and reports to be provided in this Section 8.03. (b)
Cooperation. The Company shall cause the Investment Manager to cooperate with
the Collateral Administrator in the preparation of the reports to be delivered
under this Section 8.03. Without limiting the generality of the foregoing, the
Company shall cause the Investment Manager to supply in a timely fashion any
information maintained by it that the Collateral Administrator may from time to
time reasonably request with respect to the



--------------------------------------------------------------------------------



 
[hamiltonloanex109070.jpg]
-65- Portfolio Investments and any information reasonably necessary to complete
the reports to be prepared by the Collateral Administrator hereunder or required
to permit the Collateral Administrator to perform its obligations hereunder.
Section 8.04. Additional Reports. In addition to the information and reports
specifically required to be provided pursuant to the terms of this Agreement,
the Company (at its expense), or the Collateral Administrator, at the direction
and expense of the Company, shall compile and the Company shall then provide the
Administrative Agent with all information or reports, and such additional
information as the Administrative Agent may from time to time reasonably request
and the Company shall reasonably determine may be obtained and provided without
unreasonable burden or expense as more particularly described and provided for
under the Collateral Administration Agreement. ARTICLE IX THE AGENTS Section
9.01. Appointment of Administrative Agent, Collateral Agent, Collateral
Administrator and Securities Intermediary. Each of the Financing Providers
hereby irrevocably appoints each of the Administrative Agent, the Collateral
Agent, the Collateral Administrator and the Securities Intermediary (the
Collateral Agent, Collateral Administrator and the Securities Intermediary, the
"U.S. Bank Agents" and, collectively with the Administrative Agent, the
"Agents") as its agent and authorizes such Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. Anything contained herein to the contrary notwithstanding, each Agent
and each Financing Provider hereby agree that no Financing Provider shall have
any right individually to realize upon any of the Collateral hereunder, it being
understood and agreed that all powers, rights and remedies hereunder with
respect to the Collateral shall be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms of this
Agreement. Each of the Financing Providers hereby instructs U.S. Bank to
execute, perform and deliver the Security Deed and the Custody and Account Bank
Agreement and any instruments and agreements ancillary thereto, in each case, in
its capacities as Collateral Agent, Collateral Administrator, Securities
Intermediary and Collateral Trustee and irrevocably instructs U.S. Bank to act
in such capacities pursuant to the terms of this Agreement and each such
agreement. Each financial institution serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Financing Provider (if
applicable) as any other Financing Provider and may exercise the same as though
it were not an Agent, and such financial institution and its affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company as if it were not an Agent hereunder. No Agent shall have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) no Agent shall be subject to any fiduciary
or



--------------------------------------------------------------------------------



 
[hamiltonloanex109071.jpg]
-66- other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except that the foregoing shall not limit any
duty expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by (i) in the case of the Collateral Agent (A) in respect of the
exercise of remedies under Section 8.02(c), the Required Financing Providers, or
(B) in all other cases, the Administrative Agent or (ii) in the case of any
Agent, the Required Financing Providers (or such other number or percentage of
the Financing Providers as shall be necessary under the circumstances as
provided herein), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company that is communicated to or obtained by
the financial institution serving in the capacity of such Agent or any of its
affiliates in any capacity. The Collateral Agent shall not be liable for any
action taken or not taken by it in the absence of its own gross negligence or
willful misconduct or with the consent or at the request or direction of the
Administrative Agent or the Required Financing Providers (or such other number
or percentage of the Financing Providers that shall be permitted herein to
direct such action or forbearance). No Agent shall be liable for any action
taken or not taken by it in the absence of its own gross negligence or willful
misconduct or with the consent or at the request or direction of the
Administrative Agent (in the case of any U.S. Bank Agent only) or the Required
Financing Providers (or such other number or percentage of the Financing
Providers that shall be permitted herein to direct such action or forbearance).
Each Agent shall be deemed not to have knowledge of any Default or Coverage
Event unless and until written notice thereof is given to it by the Company or a
Financing Provider, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability,
effectiveness, genuineness, value or sufficiency of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth herein, other than to confirm receipt of items expressly required to be
delivered to such Agent. No Agent shall be required to risk or expend its own
funds in connection with the performance of its obligations hereunder if it
reasonably believes it will not receive reimbursement therefor hereunder.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, nothing in this Agreement shall eliminate or limit the express
obligations, rights and remedies of U.S. Bank (in any capacity as Collateral
Agent, Collateral Trustee or in a similar role) under the Security Deed or the
Custody and Account Bank Agreement or under the laws of any jurisdiction other
than the United States. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, direction, opinion, document or other writing believed by
it to be genuine and to have been signed or sent by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts or be
responsible for the misconduct or negligence of attorneys appointed by it with
due care.



--------------------------------------------------------------------------------



 
[hamiltonloanex109072.jpg]
-67- In the event any U.S. Bank Agent shall receive conflicting instruction from
the Administrative Agent and the Required Financing Providers, the instruction
of the Required Financing Providers shall govern. No U.S. Bank Agent shall have
any duties or obligations under or in respect of any other agreement (including
any agreement that may be referenced herein) to which it is not a party. The
grant of any permissive right or power to any U.S. Bank Agent hereunder shall
not be construed to impose a duty to act. It is expressly acknowledged and
agreed that no U.S. Bank Agent shall be responsible for, and shall not be under
any duty to monitor or determine, compliance with the Eligibility Criteria
(Schedule 3) or the conditions to any purchase hereunder in any instance, or to
determine if the conditions of "Deliver" have been satisfied or otherwise to
monitor or determine compliance by any other person with the requirements of
this Agreement. Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it;
provided, however, that any such sub-agent receiving payments from the Company
shall be a "U.S. person" and a "financial institution" within the meaning of
Treasury Regulations Section 1.1441-1 and a "U.S. financial institution" within
the meaning of Treasury Regulations Section 1.1471-3T. No Agent shall be
responsible for any misconduct or negligence on the part of any sub-agent or
attorney appointed by such Agent with due care. Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective affiliates and the respective directors, officers,
employees, agents and advisors of such person and its affiliates (the "Related
Parties") for such Agent. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent, as the case may be.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers, the Investment Manager and the Company. Upon any such
resignation, the Required Financing Providers shall have the right (with, so
long as no Event of Default has occurred and is continuing or no Coverage Event
has occurred, the consent of the Company) to appoint a successor; provided,
however, that any such successor receiving payments from the Company shall be a
"U.S. person" and a "financial institution" within the meaning of Treasury
Regulations Section 1.1441-1 and a "U.S. financial institution" within the
meaning of Treasury Regulations Section 1.1471-3T. If no successor shall have
been so appointed by the Required Financing Providers and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the Administrative Agent may, on behalf of the
Financing Providers, appoint a successor Agent which shall be a financial
institution with an office in New York, New York, or an affiliate of any such
bank provided, however, that any such successor receiving payments from the
Company shall be a "U.S. person" and a "financial institution" within the
meaning of Treasury Regulations Section 1.1441-1 and a "U.S. financial
institution" within the meaning of Treasury Regulations Section 1.1471-3T. If no
successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within sixty (60) days after the retiring Agent
gives notice of its resignation, such Agent may petition a court of competent
jurisdiction for the appointment of a successor provided, however, that any such
successor receiving payments from the Company shall be a "U.S. person" and a



--------------------------------------------------------------------------------



 
[hamiltonloanex109073.jpg]
-68- "financial institution" within the meaning of Treasury Regulations Section
1.1441-1 and a "U.S. financial institution" within the meaning of Treasury
Regulations Section 1.1471-3T. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After the
retiring Agent's resignation hereunder, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as the case may be. Each Financing
Provider acknowledges that it has, independently and without reliance upon any
Agent or any other Financing Provider and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Financing Provider also acknowledges
that it will, independently and without reliance upon any Agent or any other
Financing Provider and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder. Anything in this Agreement
notwithstanding, in no event shall any Agent be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent has been advised of such loss or damage and
regardless of the form of action. Each Agent shall not be liable for any error
of judgment made in good faith by an officer or officers of such Agent, unless
it shall be conclusively determined by a court of competent jurisdiction that
such Agent was grossly negligent in ascertaining the pertinent facts. Each Agent
shall not be responsible for the accuracy or content of any certificate,
statement, direction or opinion furnished to it in connection with this
Agreement. Each Agent shall not be bound to make any investigation into the
facts stated in any resolution, certificate, statement, instrument, opinion,
report, consent, order, approval, bond or other document or have any
responsibility for filing or recording any financing or continuation statement
in any public office at any time or to otherwise perfect or maintain the
perfection of any security interest or lien granted to it hereunder. In the
absence of gross negligence, willful misconduct or bad faith on the part of the
Agents, the Agents may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any request,
instruction, certificate, opinion or other document furnished to the Agents,
reasonably believed by the Agents to be genuine and to have been signed or
presented by the proper party or parties and conforming to the requirements of
this Agreement; but in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.



--------------------------------------------------------------------------------



 
[hamiltonloanex109074.jpg]
-69- No Agent shall be responsible for delays or failures in performance
resulting from acts beyond its control. Such acts include but are not limited to
acts of God, strikes, lockouts, riots and acts of war. In executing, performing
and delivering any of the Loan Documents, the rights, protections and
indemnities set forth in this Agreement shall likewise be available and
applicable to the Collateral Agent and the Collateral Trustee under each other
Loan Document; provided that, in the event of a conflict between the express
terms of any such Loan Document and the express terms of this Agreement, the
terms of such Loan Document shall govern. Section 9.02. Additional Provisions
Relating to the Collateral Agent and the Collateral Administrator. (a)
Collateral Agent May Perform. The Collateral Agent shall from time to time take
such action (at the written direction of the Administrative Agent or the
Required Financing Providers) for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein, provided that the
Collateral Agent shall have no obligation to take any such action in the absence
of such direction and shall have no obligation to comply with any such direction
if it reasonably believes that the same (1) is contrary to Applicable Law or (2)
might subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Financing Providers, as the case
may be, issuing such instruction provides indemnity or security satisfactory to
the Collateral Agent for payment of same. With respect to actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Administrative Agent; provided that the Collateral
Agent shall not be required to take any action hereunder at the request of the
Administrative Agent, the Required Financing Providers or otherwise if the
taking of such action, in the determination of the Collateral Agent, (1) is
contrary to Applicable Law or (2) is reasonably likely to subject the Collateral
Agent to any loss, liability, cost or expense, unless the Administrative Agent
or the Required Financing Providers, as the case may be, issuing such
instruction provides indemnity or security satisfactory to the Collateral Agent
for payment of same. In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, the Administrative Agent shall be
deemed to have declined to consent to the relevant action. If, in performing its
duties under this Agreement, the Collateral Agent is required to decide between
alternative courses of action, the Collateral Agent may request written
instructions from the Administrative Agent as to the course of action desired by
it. If the Collateral Agent does not receive such instructions within five (5)
Business Days after it has requested them, the Collateral Agent may, but shall
be under no duty to, take or refrain from taking any such courses of action and
shall have no liability in connection therewith except as otherwise provided in
this Agreement. The Collateral Agent shall act in accordance with instructions
received after such five (5) Business Day period except to the extent it has
already, in good faith, taken or committed itself to take, action inconsistent
with such instructions. The Collateral Agent shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder with no liability therefor and shall be deemed to have acted in good
faith if it acts in accordance with such advice.



--------------------------------------------------------------------------------



 
[hamiltonloanex109075.jpg]
-70- (b) Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession, provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as the Company reasonably requests at times
other than upon the occurrence and during the continuance of any Event of
Default (and upon such occurrence, the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it acts in accordance with direction by the Administrative Agent), but failure
of the Collateral Agent to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care. The Collateral Agent
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any liens thereon. (c)
Collateral Agent Not Liable. Except to the extent arising from the gross
negligence or willful misconduct of the Collateral Agent, the Collateral Agent
shall not be liable by reason of its compliance with the terms of this Agreement
with respect to (1) the investment of funds held thereunder in Eligible
Investments (other than for losses attributable to the Collateral Agent's
failure to make payments on investments issued by the Collateral Agent, in its
commercial capacity as principal obligor and not as collateral agent, in
accordance with their terms) or (2) losses incurred as a result of the
liquidation of any Eligible Investment prior to its stated maturity. It is
expressly agreed and acknowledged that the Collateral Agent is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Portfolio Investments or other Collateral.
(d) Certain Rights and Obligations of the Collateral Agent. Prior to the
occurrence of a Coverage Event or an Event of Default, without further consent
or authorization from any Financing Providers or the Administrative Agent, the
Collateral Agent may execute any documents or instruments necessary to release
any lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder or to which the Required Financing Providers or
the Administrative Agent have otherwise consented and shall release any related
Underlying Instruments as instructed by the Company (or the Investment Manager
on its behalf). Following the occurrence of a Coverage Event or an Event of
Default, without further consent or authorization from the Company, the
Collateral Agent may execute any documents or instruments necessary to release
any lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder. Anything contained herein to the contrary
notwithstanding, in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale, any Agent or Financing
Provider may be the purchaser of any or all of such Collateral at any such sale
and the Collateral Agent, as agent for and representative of the Financing
Providers (but not any Financing Provider in its individual capacity unless the
Required Financing Providers shall otherwise agree), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any collateral payable by the purchaser at such sale.



--------------------------------------------------------------------------------



 
[hamiltonloanex109076.jpg]
-71- (e) Fees and Expenses. The Company agrees to pay to the Collateral Agent,
the Securities Intermediary and the Collateral Administrator such fees as agreed
to in a separate fee letter agreement, dated December 4, 2015, among the
Collateral Agent, the Collateral Administrator and the Company and acknowledged
hereby by the Administrative Agent and as may be subsequently modified as agreed
among the Company, the Administrative Agent, the Collateral Agent, the
Securities Intermediary and the Collateral Administrator in writing. The Company
further agrees to pay to the Collateral Agent, the Securities Intermediary and
the Collateral Administrator, or reimburse the Collateral Agent, the Securities
Intermediary and the Collateral Administrator for paying, properly documented
out-of-pocket expenses in connection with this Agreement, any other Loan
Document and the transactions contemplated hereby or thereby. The Company agrees
to pay to the Custodian and the Account Bank such fees as agreed to in a
separate fee letter agreement, dated December 4, 2015, among the Account Bank,
the Custodian and the Company and acknowledged hereby by the Administrative
Agent and as may be subsequently modified as agreed among the Company, the
Administrative Agent, the Custodian and the Account Bank in writing. The Company
further agrees to pay to the Custodian and the Account Bank, or reimburse the
Custodian and the Account Bank for paying, reasonable and documented
out-of-pocket expenses in connection with the Custody and Account Bank Agreement
and the transactions contemplated hereby or thereby. On each Interest Payment
Date, prior to the payment of any other amounts due under this Agreement or the
other Loan Documents, the Company agrees that it shall first pay any fees and
amounts due to the Collateral Agent, the Collateral Agent as Collateral Trustee,
the Collateral Administrator, the Securities Intermediary, the Custodian and the
Account Bank under the Loan Documents to the extent of Interest Proceeds
available for distribution in the USD Interest Collection Account on such
Interest Payment Date; provided that in no event shall the aggregate amount of
such fees and amounts exceed $300,000 in any 12 month period (the "Annual Cap")
during the term of this Agreement; provided further that (i) if an Event of
Default has occurred, the Annual Cap shall be increased to $800,000 for payment
to the Collateral Agent (including in its capacity as the Collateral Trustee),
the Collateral Administrator, the Securities Intermediary, the Custodian and the
Account Bank and such amounts shall be payable on demand subject to (i) the
availability of funds and (ii) the Annual Cap as of the next succeeding Interest
Payment Date. If any amounts are due and owing in excess of the Annual Cap on
any Interest Payment Date, the Company agrees to pay such excess amounts, to the
extent of Interest Proceeds available for distribution in the USD Interest
Collection Account on such Interest Payment Date, on a pari passu basis with any
indemnities or expense reimbursements payable to the Administrative Agent,
immediately after payment of any interest and principal amounts owed and fees
and other amounts payable to the Lenders and prior to payments to any other
party under this Agreement or the other Loan Documents. Any amounts due and
owing in excess of the Annual Cap on any Interest Payment Date and not paid in
accordance with the preceding sentence shall be paid on the next succeeding
Interest Payment Date on which funds are available to make such payment in
accordance with this Agreement. (f) Execution by the Collateral Agent,
Collateral Administrator and Securities Intermediary. The Collateral Agent, the
Collateral Administrator and the Securities Intermediary are executing this
Agreement solely in their capacity as Collateral Agent, Collateral Administrator
and Securities Intermediary hereunder and in no event shall have any obligation
to make any Advance, provide any Financing or perform any obligation of the
Administrative Agent or any of the Financing Providers under any of the Loan
Agreements.



--------------------------------------------------------------------------------



 
[hamiltonloanex109077.jpg]
-72- (g) Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Investment Manager, the
Administrative Agent or the Company to provide accurate and complete information
on a timely basis to the Collateral Agent or the Collateral Administrator, as
applicable, or otherwise on the part of any such party to comply with the terms
of this Agreement, and, absent gross negligence, willful misconduct or bad
faith, shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Agent's or Collateral Administrator's, as
applicable, part of any of its duties hereunder that is caused by or results
from any such inaccurate, incomplete or untimely information received by it, or
other failure on the part of any such other party to comply with the terms
hereof. (h) Instructions to U.S. Bank Agents. The U.S. Bank Agents (each in
their respective capacities) agree to accept and act upon instructions or
directions pursuant to this Agreement or any other related transaction document
sent by unsecured email, facsimile transmission or other similar unsecured
electronic methods, provided, however, that any Person providing such
instructions or directions shall provide to the U.S. Bank Agent, as applicable,
an incumbency certificate listing authorized officers designated to provide such
instructions or directions, which incumbency certificate shall be amended
whenever a person is added or deleted from the listing. If such person elects to
give the U.S. Bank Agents email or facsimile instructions (or instructions by a
similar electronic method) and the U.S. Bank Agent, as applicable, in its
discretion elects to act upon such instructions, the U.S. Bank Agent’s
reasonable understanding of such instructions shall be deemed controlling. The
U.S. Bank Agents (each in their respective capacities) shall not be liable for
any losses, costs or expenses arising directly or indirectly from their reliance
upon and compliance with such instructions notwithstanding such instructions
conflicting with or being inconsistent with a subsequent written instruction.
Any person providing such instructions or directions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the U.S. Bank Agents, including without limitation the risk of the
U.S. Bank Agents acting on unauthorized instructions, and the risk of
interception and misuse by third parties. (i) Anti-Terrorism, Anti-Money
Laundering. To help fight the funding of terrorism and money laundering
activities, the Collateral Agent will obtain, verify and record information that
identifies individuals or entities that establish a relationship or open an
account with any U.S. Bank Agent. The Collateral Agent will ask for the name,
address, tax identification number and other information that will allow the
Collateral Agent to identify the individual or entity who is establishing the
relationship or opening the account. The Collateral Agent may also ask for
formation documents such as articles of incorporation, an offering memorandum or
other identifying documents to be provided. ARTICLE X MISCELLANEOUS Section
10.01. Non-Petition.



--------------------------------------------------------------------------------



 
[hamiltonloanex109078.jpg]
-73- Each of the Collateral Agent, the Securities Intermediary and the
Collateral Administrator hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up, reorganization, arrangement, insolvency, moratorium or liquidation
of the Company or any similar proceedings, in each case prior to the date that
is one year and one day (or if longer, any applicable preference period plus one
day) after the payment in full of all Indebtedness, Secured Obligations or other
obligations owing by the Company. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
reorganization, arrangement, insolvency, moratorium or liquidation or similar
proceedings. The Company shall promptly object to the institution of any
bankruptcy, winding-up, reorganization, arrangement, insolvency, moratorium or
liquidation or similar proceedings against it and take all necessary or
advisable steps to cause the dismissal of any such proceeding; provided that
such obligation shall be subject to the availability of funds therefor. Section
10.02. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system) to the other
parties hereto at the addresses for notices specified on the Transaction
Schedule (or, as to any such party, at such other address as shall be designated
by such party in a notice to each other party hereto). All such notices and
other communications shall be deemed to have been duly given when transmitted by
facsimile, electronic mail or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid. Section
10.03. No Waiver. No failure on the part of any party hereto to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law. Section 10.04. Expenses;
Indemnity; Damage Waiver. (a) The Company agrees to pay on demand all reasonable
and documented out-of-pocket fees, charges, disbursements, costs and expenses of
the Administrative Agent, the Collateral Agent, the Collateral Administrator,
the Securities Intermediary and the Lenders in connection with the preparation,
execution, delivery, syndication and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and the
other documents and agreements to be delivered hereunder or with respect hereto,
including but not limited to the Security Deed, in each case, subject to any cap
on such fees, charges, disbursements, costs and expenses set forth in the Loan
Documents or otherwise agreed by the



--------------------------------------------------------------------------------



 
[hamiltonloanex109079.jpg]
-74- parties, and the Company further agrees to pay all reasonable and
documented out-of-pocket fees, charges, disbursements, costs and expenses of the
Administrative Agent, the Collateral Agent, the Collateral Administrator and the
Securities Intermediary in connection with any amendments, waivers or consents
executed in connection with this Agreement, including the reasonable fees and
out of pocket, documented expenses of counsel for the Administrative Agent, the
Collateral Agent, the Collateral Administrator, the Securities Intermediary and
the Lenders with respect thereto and with respect to advising the Administrative
Agent and the Lenders as to its rights and remedies under this Agreement, and to
pay all reasonable, documented and out-of-pocket fees, charges, disbursements,
costs and expenses, if any (including reasonable counsel fees and expenses), of
the Administrative Agent, the Collateral Agent, the Collateral Administrator,
the Securities Intermediary and the Lenders, in connection with the enforcement
or protection of their rights in connection with this Agreement or any of the
other Loan Documents and the other documents and agreements to be delivered
hereunder or with respect hereto; provided, that in the case of reimbursement of
(A) counsel for the Lenders other than the Administrative Agent, such
reimbursement shall be limited to one counsel for all the Administrative Agent
and Lenders, (B) counsel for the Collateral Agent and the Securities
Intermediary shall be limited to one counsel for such Person and (C) counsel for
the Collateral Administrator shall be limited to one counsel for such Person.
(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an "Indemnitee"), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligation, the exercise of the parties thereto of their respective rights or
the consummation of the transactions contemplated hereby, including any breach
of any representation, warranty or covenant of the Company or the Investment
Manager in any Loan Document, (2) any Financing or the use of the proceeds
therefrom or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based in tort or contract
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available (a)
to the extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnitee, (b) to the extent resulted
from the nonperformance or noncompliance by the Agents, the Collateral
Administrator, the Securities Intermediary or the Lenders with their respective
obligations under this Agreement or (c) resulting from the performance of the
Portfolio Investments. In addition, this Section 10.04(b) shall not apply to
Taxes. Payments under this Section 10.04(b) shall be made by the Company to the
Administrative Agent for the benefit of the relevant Indemnitee (c) To the
extent permitted by Applicable Law, neither the Company nor any Indemnitee shall
assert, and each hereby waives, any claim against the Company or any Indemnitee,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or



--------------------------------------------------------------------------------



 
[hamiltonloanex109080.jpg]
-75- as a result of, this Agreement or any agreement, instrument or transaction
contemplated hereby, any Financing or the use of the proceeds thereof. (d) For
the avoidance of doubt, the fees, charges, disbursements, costs and expenses
described in this Section 10.04 shall not include Taxes. (e) This Section 10.04
shall survive the termination of this Agreement and the repayment of all amounts
owing to the Financing Providers and Agents hereunder. Section 10.05.
Amendments. No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including, without limitation, a writing
evidenced by a facsimile transmission or electronic mail) and executed by each
of the Company, the Agents and the Required Financing Providers; provided,
however, that the Administrative Agent may waive any of the Eligibility Criteria
and the requirements set forth in Schedule 3 or Schedule 4 in its sole
discretion. Section 10.06. Confidentiality. Each Agent, the Securities
Intermediary and each Lender agrees to maintain the confidentiality of the
Information for a period of three (3) years after receipt thereof (or, with
respect to Information relating to or provided by an obligor in respect of a
Portfolio Investment, for a period (as notified to the Agents, the Securities
Intermediary and the Lenders) commencing upon receipt thereof and ending on the
date on which the confidentiality obligations of the Company with respect to
such obligor terminate) (it being understood that documents provided to the
Administrative Agent hereunder may in all cases be distributed by the
Administrative Agent to the Lenders) except that the Agents, the Securities
Intermediary or such Lender may disclose such information (i) to its affiliates,
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives, (ii) to the extent such information has become available to
the public other than as a result of a disclosure in violation of this
Agreement, (iii) to the extent such information was available to such party on a
non-confidential basis prior to its disclosure to such party hereunder, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 10.06, to
(x) any assignee of or Participant in (to the extent such Person is permitted to
become an assignee or Participant hereunder), or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company and its obligations, (vi) with the consent
of the Investment Manager, or (vii) to the extent the such party should be (A)
required in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that in
the case of clause (vii) above, the Agent, the Securities Intermediary or such
Lender, as applicable, will use reasonable efforts to maintain confidentiality
and will (unless otherwise prohibited by law) notify the Investment Manager of
its intention to make any such disclosure prior to making any such disclosure.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.06 shall be



--------------------------------------------------------------------------------



 
[hamiltonloanex109081.jpg]
-76- considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, a Lender may disclose the U.S. tax treatment and
U.S. tax structure with respect to the Financings. Section 10.07. Non-Recourse.
Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company, the Parent or the Investment
Manager contained in this Agreement or any other Loan Document shall be had
against any incorporator, stockholder, partner, officer, director, member,
manager, employee or agent of Company, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Company, the Parent and/or the Investment
Manager, and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of the Company, the Parent, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company,
the Parent or the Investment Manager contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by the Company,
the Parent or the Investment Manager of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided however, the
foregoing shall not be construed so as to exonerate or exculpate the Company,
the Parent or the Investment Manager from any liability by reason of a breach by
such party of any of its obligations, covenants or agreements contained in the
Loan Documents or its willful misconduct or gross negligence. Section 10.08.
Successors; Assignments (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and the Required Financing
Providers (and any attempted assignment or transfer by the Company without such
consent shall be null and void). Each of the Account Bank and the Custodian
shall be an express third party beneficiary of Section 8.01(a) and Section
9.02(e). Except as expressly set forth herein, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Subject to the conditions set forth below, any Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Financing Commitment and the Advances at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of the Administrative Agent and, if such assignee is not
an Eligible Assignee, the Company; provided that no consent of the
Administrative Agent or the Company shall be required for an assignment of any
Financing



--------------------------------------------------------------------------------



 
[hamiltonloanex109082.jpg]
-77- Commitment to an assignee that is a Lender with a Financing Commitment
immediately prior to giving effect to such assignment; provided further that no
assignment shall be permitted to any Lender that, immediately prior to such
assignment, is in default of its obligations hereunder. Assignments shall be
subject to the following additional conditions: (A) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender's rights and obligations under this Agreement; and (B) the parties to
each assignment shall execute and deliver to the Administrative Agent an
assignment and assumption agreement in form and substance acceptable to the
Administrative Agent. Subject to acceptance and recording thereof below, from
and after the effective date specified in each assignment and assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such assignment and assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such assignment and assumption, be released
from its obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Section 10.04). The
Administrative Agent, acting for this purpose as an agent of the Company, shall
maintain at one of its offices in the United States a copy of each assignment
and assumption delivered to it and the Register. The entries in the Register
shall be conclusive absent manifest error, and the parties hereto shall treat
each person whose name is recorded in the Register pursuant to the terms hereof
as a Lender and the owner of the amounts owing to it hereunder as reflected in
the Register for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Lender and the Investment Manager, at any reasonable time and from time to time
upon reasonable prior notice. Upon its receipt of a duly completed assignment
and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register. (c) Any Lender may, without the
consent of the Company or the Administrative Agent, sell participations to one
or more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Financing Commitment and the Advances owing to it); provided that (1)
such Lender's obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (3) the Company, the Agents and the other
Financing Providers shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement and
the Participant shall not be in privity with the Company and (4) such
Participant (x) is not a Lender that, immediately prior to such participation,
is in default of its obligations hereunder and (y) would be an Eligible
Assignee. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any Material Amendment that affects such Participant.



--------------------------------------------------------------------------------



 
[hamiltonloanex109083.jpg]
-78- (d) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant's interest in the Advances or other
obligations under this Agreement (the "Participant Register"); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure (i) is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103- 1(c) of the United States Treasury
Regulations, (ii) is reasonably requested by the Company to determine whether a
Participant is eligible to receive additional amounts pursuant to Section
3.01(e) or (f) as a result of a Change in Law occurring after the Participant
acquired the applicable participation or (iii) is otherwise required thereunder.
The entries in the Participant Register shall be conclusive absent manifest
error, and each Person whose name is recorded in the Participant Register shall
be treated as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. The Company agrees that
each Participant shall be entitled through the Lender granting such
participation (and for the avoidance of doubt shall have no direct rights
against the Company) to the benefits of Sections 3.01(e) and 3.03 (subject to
the requirements and limitations therein, including the requirements under
Section 3.03(f) (it being understood that the documentation required under
Section 3.03(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 3.04 as if it were an assignee
under Section 10.08(b) and (B) shall not be entitled to receive any greater
payment under Sections 3.01(e) and 3.03, with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Section 10.09. Governing Law; Submission to Jurisdiction; Etc. (a) Governing
Law. This Agreement will be governed by and construed in accordance with the law
of the State of New York. (b) Submission to Jurisdiction. With respect to any
suit, action or proceedings relating to this Agreement (collectively,
"Proceedings"), each party hereto irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and (ii)
waives any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party. Nothing in this Agreement precludes any party
hereto from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.



--------------------------------------------------------------------------------



 
[hamiltonloanex109084.jpg]
-79- (c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Section 10.10. Right of
Setoff. If an Event of Default shall have occurred and be continuing, and if the
Company shall fail to pay when due (whether at stated maturity, by acceleration
or otherwise) to or for the account of any Lender any amount payable by the
Company hereunder, each such Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Company against such amounts, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Such Lender shall promptly provide notice of such setoff to the
Company; provided that failure by such Lender to provide such notice shall not
give the Company any cause of action or right to damages or affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Section 10.11. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance, together with all fees, charges and other
amounts which are treated as interest on such Advance under Applicable Law
(collectively the "Charges"), shall exceed the maximum lawful rate (the "Maximum
Rate") which may be contracted for, charged, taken, received or reserved by the
Lender holding such Advance in accordance with Applicable Law, the rate of
interest payable in respect of such Advance hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Advance but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Advances or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. Section 10.12. USA PATRIOT Act. Each Lender that
is subject to the requirements of the USA Patriot Act hereby notifies the
Company that pursuant to the requirements of the USA Patriot Act, it is required
to obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the USA
Patriot Act. Section 10.13. Counterparts. This Agreement may be executed in any
number of counterparts by facsimile or other written form of communication
including electronic mail, each of which shall be deemed to be an original as
against the party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.



--------------------------------------------------------------------------------



 
[hamiltonloanex109085.jpg]
-80- Section 10.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. [remainder of page intentionally
blank]



--------------------------------------------------------------------------------



 
[hamiltonloanex109086.jpg]




--------------------------------------------------------------------------------



 
[hamiltonloanex109087.jpg]




--------------------------------------------------------------------------------



 
[hamiltonloanex109088.jpg]




--------------------------------------------------------------------------------



 
[hamiltonloanex109089.jpg]




--------------------------------------------------------------------------------



 
[hamiltonloanex109090.jpg]
Sch. 1-1 SCHEDULE 1 Transaction Schedule 1. Types of Financing Available
Financing Limit Advances yes U.S. $175,000,000 2. Financing Providers Financing
Commitment Lender: JPMorgan Chase Bank, National Association U.S.$175,000,000,
as reduced from time to time pursuant to Section 1.04, Section 4.03(c) or
Section 4.06 3. Scheduled Termination Date: December 17, 2019 4. Account Numbers
USD Custodial Account: 183233-200 USD Interest Collection Account: 183233-201
USD Principal Collection Account: 183233-202 CE Cure Account: 183233-707 Euro
Custodial Account: 732489-02 Euro Interest Collection Account: 732489-03 Euro
Principal Collection Account: 732489-02 GBP Custodial Account: 732489-05 GBP
Interest Collection Account: 732489-06 GBP Principal Collection Account:
732489-05 5. Market Value Trigger: 142% 6. Purchases of Restricted Securities
Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute a Restricted Security. As used herein, "Restricted Security" means
any security that forms part of a new issue of publicly or privately issued
securities (a) with respect to which an affiliate of any Financing Provider that
is a "broker" or a "dealer", within the meaning of the Securities Exchange Act
of 1934, participated in the distribution as a member of a selling syndicate or
group within thirty (30) days of the proposed purchase by the Company and (b)
that the Company proposes to purchase from any such affiliate of any Financing
Provider.



--------------------------------------------------------------------------------



 
[hamiltonloanex109091.jpg]
Sch. 1-2 Addresses for Notices The Company: Hamilton Finance LLC c/o Carey
Credit Income Fund 50 Rockefeller Plaza 13th Floor New York, NY 10020 Attention:
Chief Financial Officer, Chief Legal Counsel Telephone: (212) 492-8990
Facsimile: (212) 492-8922 The Investment Manager: Carey Credit Income Fund 50
Rockefeller Plaza 13th Floor New York, NY 10020 Attention: Chief Financial
Officer, Chief Legal Counsel Telephone: (212) 492-8990 Facsimile: (212) 492-8922
The Administrative Agent: JPMorgan Chase Bank, National Association c/o JPMorgan
Services Inc. 500 Stanton Christiana Rd., 3rd Floor Newark, Delaware 19713
Attention: Ryan Hanks Telephone: (302) 634-2030 with a copy to: JPMorgan Chase
Bank, National Association 383 Madison Ave. New York, New York 10179 Attention:
Louis Cerrotta Telephone: 212-622-7092 Email: louis.cerrotta@jpmorgan.com
desiree.fixler@jpmorgan.com ji.han@jpmorgan.com ruchira.patel@jpmorgan.com
pooja.malhotra@jpmchase.com de_custom_business@jpmchase.com The Collateral
Agent: U.S. Bank National Association 214 N. Tryon Street, 26th Floor Charlotte,
NC 28202 Attention: Scott DeRoss and Christopher Hagen Telephone: (704)
335-4546; (704) 335-2339 Email: scott.deross@usbank.com;
christopher.hagen@usbank.com The Securities Intermediary: U.S. Bank National
Association 214 N. Tryon Street, 26th Floor Charlotte, NC 28202 Attention: Scott
DeRoss and Christopher Hagen Telephone: (704) 335-4546; (704) 335-2339 Email:
scott.deross@usbank.com; christopher.hagen@usbank.com The Collateral U.S. Bank
National Association 214 N. Tryon Street, 26th Floor Attention: Scott DeRoss and
Christopher Hagen



--------------------------------------------------------------------------------



 
[hamiltonloanex109092.jpg]
Sch. 1-3 Administrator: Charlotte, NC 28202 Telephone: (704) 335-4546; (704)
335-2339 Email: scott.deross@usbank.com; christopher.hagen@usbank.com JPMCB:
JPMorgan Chase Bank, National Association c/o JPMorgan Services Inc. 500 Stanton
Christiana Rd., 3rd Floor Newark, Delaware 19713 Attention: Robert Nichols
Facsimile: (302) 634-1092 with a copy to: JPMorgan Chase Bank, National
Association 270 Park Avenue New York, New York 10017 Attention: Eugene O'Neill
Telephone: 212-834-9295 The Custodian and the Account Bank: Elavon Financial
Services Limited, UK Branch 125 Old Broad Street, London, EC2N 1AR Attention:
CLO Relationship Management Email: CLO.Relationship.Management@usba nk.com Each
other Financing Provider: The address (or facsimile number or electronic mail
address) provided by it to the Administrative Agent.



--------------------------------------------------------------------------------



 
[hamiltonloanex109093.jpg]
Sch. 2-1 SCHEDULE 2 Contents of Approval Requests Each Approval Request shall
include the below information for the related Portfolio Investment.
Additionally, the excel file attached as Exhibit I to the Approval Request shall
be emailed separately to the following addresses: louis.cerrotta@jpmorgan.com;
ji.han@jpmorgan.com; ruchira.patel@jpmorgan.com; desiree.fixler@jpmorgan.com;
pooja.malhotra@jpmorgan.com; Jacob.s.pollack@jpmorgan.com;
ravi.d.sarawgi@jpmorgan.com; jason.e.adler@jpmorgan.com;
de_custom_business@jpmchase.com; ct.financing.requests@jpmorgan.com JPMorgan
Chase Bank, National Association, as Administrative Agent c/o JPMorgan Services
Inc. 500 Stanton Christiana Rd., 3rd Floor Newark, Delaware 19713 Attention:
Ryan Hanks Email: ryan.j.hanks@jpmorgan.com JPMorgan Chase Bank, National
Association, as Administrative Agent 383 Madison Avenue New York, New York 10179
Attention: Louis Cerrotta Email: desiree.fixler@jpmorgan.com ji.han@jpmorgan.com
pooja.malhotra@jpmorgan.com Jeffrey.l.panzo@jpmorgan.com
Arthur.flynn@jpmorgan.com JPMorgan Chase Bank, National Association, as Lender
c/o JPMorgan Services Inc. 500 Stanton Christiana Rd., 3rd Floor Newark,
Delaware 19713 Attention: Ryan Hanks cc: U.S. Bank National Association, as
Collateral Agent and Collateral Administrator 214 N. Tryon Street, 26th Floor
Charlotte, NC 28202 Attention: Scott DeRoss and Christopher Hagen



--------------------------------------------------------------------------------



 
[hamiltonloanex109094.jpg]
Sch. 2-2 Ladies and Gentlemen: Reference is hereby made to the Loan Agreement,
dated as of December 17, 2015 (the "Agreement"), among Hamilton Finance LLC, as
borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the "Administrative Agent"), the financing providers party
thereto, and the collateral agent, collateral administrator and securities
intermediary party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given such terms in the
Agreement. Pursuant to the Agreement, the Investment Manager hereby requests
approval for the Company to acquire the Portfolio Investment described in
Exhibit I hereto via [Purchase][Substitution]. To the extent available, we will,
promptly following delivery of this Approval Request, send the information below
to the following e-mail addresses: desiree.fixler@jpmorgan.com,
ji.han@jpmorgan.com, pooja.malhotra@jpmorgan.com, Jeffrey.l.panzo@jpmorgan.com
and Arthur.flynn@jpmorgan.com (1) the material Underlying Instruments (including
the collateral and security documents) relating to each such Portfolio
Investment, (2) audited financial statement for the previous most recently ended
three years of the obligor of each such Portfolio Investment, (3) quarterly
statements for the previous most recently ended eight fiscal quarters of the
obligor of each such Portfolio Investment, (4) any appraisal or valuation
reports conducted by third parties, (5) applicable "proof of existence" details
(if requested by the Administrative Agent) and (6) the ratio of indebtedness to
EBITDA as calculated by the Investment Manager using information provided to the
Investment Manager by the related obligor. The Investment Manager acknowledges
that it will provide such other information from time to time reasonably
requested by the Administrative Agent. Very truly yours, CAREY CREDIT INCOME
FUND, as Investment Manager By: Name: Title:



--------------------------------------------------------------------------------



 
[hamiltonloanex109095.jpg]
Sch. 2-3 Exhibit I to Approval Request (attach an Excel file containing the
following information relating to the Portfolio Investment) Fund Issuer /
Obligor Jurisdiction Identifier (LoanX; CUSIP) Requested Notional Amount Asset
Class Current Pay Syndication Type Lien Tranche Size (Pro Forma) Price Spread /
Coupon Base Rate LIBOR Floor Maturity Moody's SIC LTM EBITDA (In Millions) LTM
Capital Expenditures (in Millions) Leverage Through Tranche (Net)



--------------------------------------------------------------------------------



 
[hamiltonloanex109096.jpg]
Sch. 3-1 SCHEDULE 3 Eligibility Criteria (i) is a Loan or a debt security and is
not a Structured Finance Obligation, Letter of Credit, Synthetic Security,
participation interest in a Loan or debt security, Delayed Funding Term Loan
(unless collateral with respect to the amount of any unfunded commitment
thereunder satisfactory to the Administrative Agent has been provided to the
Administrative Agent on behalf of the Lenders), Revolving Credit Facility or
Zero-Coupon Security; (ii) it is a debt obligation payable in U.S. dollars or a
Permitted Non-USD Currency, purchased at a price that is at least 80% of the par
amount of such obligation; (iii) it is issued by a company organized in an
Eligible Jurisdiction and if such company is organized in an Eligible
Jurisdiction other than the United States and such obligation is not denominated
in a Permitted Non-USD Currency, such company has submitted to jurisdiction in
the United States in the related Underlying Instrument and the related
Underlying Instrument is governed by the laws of a State of the United States;
(iv) it is eligible to be entered into by, sold or assigned to the Company and
pledged to the Collateral Agent or the Collateral Trustee, as applicable; (v) it
provides for periodic payments of interest thereon in cash at least semi-
annually; (vi) it is an obligation upon which no payments are subject to
deduction or withholding for or on account of any withholding Taxes imposed by
any jurisdiction unless the related obligor is required to make "gross-up"
payments that cover the full amount of any such withholding Taxes (subject to
customary conditions to such payments which the Company (or the Investment
Manager on behalf of the Company) in its good faith reasonable judgment expects
to be satisfied); (vii) it is not a Defaulted Obligations (unless it is a
Current Pay Obligation); (viii) its acquisition and holding by the Company will
not require the Company to register as a lender or take any similar action in
any jurisdiction; (ix) it is not at the time of purchase or commitment to
purchase the subject of an offer other than (a) an offer of publicly registered
securities with equal or greater face value and substantially identical terms
issued in exchange for securities issued under Rule 144A (or other obligations
with equal or greater face value and terms that are at least as favorable as the
obligation to be exchanged (as agreed to by the Investment Manager and the
Administrative Agent in their respective sole discretion)) or (b) an offer
pursuant to the terms of which the offeror offers to acquire a debt obligation
in exchange for consideration consisting solely of cash



--------------------------------------------------------------------------------



 
[hamiltonloanex109097.jpg]
Sch. 3-2 in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest; (x) it is not a security whose
repayment is subject to substantial material non-credit related risk as
determined by the Investment Manager in its good faith and reasonable judgment;
(xi) if such obligation provides for the payment of interest at a floating rate,
such floating rate is determined by reference to (1) the Dollar prime rate, the
LIBO Rate, a EURIBOR Rate, a GBP-LIBOR rate or similar interbank offered rate or
commercial deposit rate or (2) any other index approved by the Administrative
Agent; (xii) it will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended; and (xiii) it is not an equity security and does not
provide, on the date of acquisition, for conversion or exchange at any time over
its life into an equity security; provided, however, that one or more of the
foregoing requirements may be waived in writing by the Administrative Agent (in
its sole and absolute discretion) prior to the Company's commitment to purchase
a Portfolio Investment.



--------------------------------------------------------------------------------



 
[hamiltonloanex109098.jpg]
Sch. 4-1 SCHEDULE 4 Concentration Limitations The "Concentration Limitations"
shall be satisfied on any date of determination if, in the aggregate, the
Portfolio Investments owned (or in relation to a proposed purchase of a
Portfolio Investment, proposed to be owned) by the Company comply with all the
requirements set forth below: 1. Portfolio Investments issued by a single
obligor and its affiliates may not exceed an aggregate principal balance equal
to $17,500,000 (or, prior to the end of the Ramp-Up Period, the greater of (i)
6.00% of the Total Principal Balance and (ii) $17,500,000); provided that
Portfolio Investments issued by two (2) obligors and their respective affiliates
may each constitute up to an aggregate principal balance equal to $21,875,000
(or, prior to the end of the Ramp-Up Period, the greater of (i) 7.5% of the
Total Principal Balance and (ii) $21,875,000). 2. From and after the end of the
Ramp-Up Period, not less than 70% of the Total Principal Balance may consist of
First Lien Loans and cash and Eligible Investments on deposit in the Accounts
representing Principal Proceeds. 3. From and after the end of the Ramp-Up
Period, not more than an aggregate of 30% of the Total Principal Balance may
consist of Portfolio Investments other than First Lien Loans. 4. From and after
the end of the Ramp-Up Period, not more than an aggregate of 10% of the Total
Principal Balance may consist of Mezzanine Loans (or, for the avoidance of
doubt, any other unsecured obligation of an obligor). 5. From and after the end
of the Ramp-Up Period, not more than an aggregate of 20% of the Total Principal
Balance may consist of Portfolio Investments that are issued by obligors that
belong to a given Moody's Classified Industry, with the exception of any one
Moody's Classified Industry, for which up to 30% of the Total Principal Balance
may be issued by obligors that belong to such Moody's Classified Industry. 6.
[Reserved] 7. Not more than an aggregate of 15% of the Total Principal Balance
may consist of Portfolio Investments denominated in Permitted Non-USD
Currencies. 8. Not more than an aggregate of 15% of the Total Principal Balance
may consist of Portfolio Investments whose obligors are organized in Eligible
Jurisdictions other than the United States.



--------------------------------------------------------------------------------



 
[hamiltonloanex109099.jpg]
Sch. 6-1 SCHEDULE 5 Form of Position Report Asset ID Issuer Name Asset Name
Asset Detail Type Name Asset Rate Type Name Asset Maturity Date Asset Security
ID Issuer ID Currency Type ID Spot Rate Asset Type Name Facility LIBOR Spread
Out- standing Settled Current Pay Juris- tiction



--------------------------------------------------------------------------------



 
[hamiltonloanex109100.jpg]
Exh. A-1 EXHIBIT A Form of Request for Advance JPMorgan Chase Bank, National
Association, as Administrative Agent c/o JPMorgan Services Inc. 500 Stanton
Christiana Rd., 3rd Floor Attention: Ryan Hanks JPMorgan Chase Bank, National
Association, as Administrative Agent 383 Madison Avenue New York, New York 10179
Attention: Louis Cerrotta Email: louis.cerrotta@jpmorgan.com ji.han@jpmorgan.com
ruchira.patel@jpmorgan.com desiree.fixler@jpmchase.com
Pooja.malhotra@jpmorgan.com de_custom_business@jpmchase.com JPMorgan Chase Bank,
National Association, as Lender c/o JPMorgan Services Inc. 500 Stanton
Christiana Rd., 3rd Floor Newark, Delaware 19713 Attention: Robert Nichols cc:
Hamilton Finance LLC c/o Carey Credit Income Fund 50 Rockefeller Plaza 13th
Floor New York, NY 10020 U.S. Bank National Association, as Collateral Agent and
Collateral Administrator 214 N. Tryon Street, 26th Floor Charlotte, NC 28202
Attention: Scott DeRoss and Christopher Hagen Ladies and Gentlemen: Reference is
hereby made to the Loan Agreement, dated as of December 17, 2015 (the
"Agreement"), among Hamilton Finance LLC, as borrower (the "Company"), JPMorgan
Chase Bank, National Association, as administrative agent (the "Administrative
Agent"), the financing



--------------------------------------------------------------------------------



 
[hamiltonloanex109101.jpg]
Exh. A-2 providers party thereto, and the collateral agent, collateral
administrator and securities intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement. Pursuant to the Agreement, you are hereby notified
of the following: (1) The Company hereby requests an Advance under Section 2.03
of the Agreement to be funded on [*]. (2) The aggregate amount of the Advance
requested hereby is $[*].1 (3) The proposed purchases (if any) relating to this
request are as follows: Asset Name(s) Draw Amount(s) Requested Market Value of
Asset(s) Price of Asset(s) Purchased Interest (if any) We hereby certify that
all conditions to the Purchase of such Portfolio Investment(s) set forth in
Section 1.03 of the Agreement have been satisfied or waived as of the related
Trade Date (and shall be satisfied or waived as of the related Settlement Date).
Very truly yours, CAREY CREDIT INCOME FUND By: Name: Title: 1 Note: The
requested Financing shall be in an amount such that, after giving effect thereto
and the related purchase of the applicable Portfolio Investment(s) and/or
Permitted Distribution (if any), the Compliance Condition is satisfied.



--------------------------------------------------------------------------------



 
[hamiltonloanex109102.jpg]
Exh. B-1 EXHIBIT B Moody's Industry Classification Groups Industry Code
Description 1 Aerospace & Defense 2 Automotive 3 Banking, Finance, Insurance &
Real Estate 4 Beverage, Food & Tobacco 5 Capital Equipment 6 Chemicals, Plastics
& Rubber 7 Construction & Building 8 Consumer goods: Durable 9 Consumer goods:
Non-durable 10 Containers, Packaging & Glass 11 Energy: Electricity 12 Energy:
Oil & Gas 13 Environmental Industries 14 Forest Products & Paper 15 Healthcare &
Pharmaceuticals 16 High Tech Industries 17 Hotel, Gaming & Leisure 18 Media:
Advertising, Printing & Publishing 19 Media: Broadcasting & Subscription 20
Media: Diversified & Production 21 Metals & Mining 22 Retail 23 Services:
Business 24 Services: Consumer 25 Sovereign & Public Finance 26
Telecommunications 27 Transportation: Cargo 28 Transportation: Consumer 29
Utilities: Electric 30 Utilities: Oil & Gas 31 Utilities: Water 32 Wholesale



--------------------------------------------------------------------------------



 